UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek Foresters Investment Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JUNE 30, 2017 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Foresters Investor Services, Inc., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: Foresters Financial Services, Inc., 40 Wall Street, New York, NY 10005, or by visiting our website at www.foresters.com. You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Government Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. There is no guarantee that a Fund’s investment objective will be achieved. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Foresters Financial™ and Foresters™ are the trade names and trademarks of The Independent Order of Foresters (Foresters), a fraternal benefit society, 789 Don Mills Road, Toronto, Canada M3C 1T9 and its subsidiaries. Equity & Bond Markets Overview FIRST INVESTORS LIFE SERIES FUNDS Dear Investor: We are pleased to provide you with our report for the six-month period ended June 30, 2017 (“the review period”). Economic Overview First quarter GDP slowed to 1.4% compared to fourth quarter growth of 2.1%. The labor market continued to tighten and is approaching full employment. The unemployment rate reached its 16-year low of 4.3% in May. Despite a tighter employment market, annual wage growth of 2.5% was still disappointing. After showing signs of strength early in the year more recent inflation readings were weak, with June’s reading falling to 1.6%. Consumer sentiment was also strong earlier this year, but fell unexpectedly in June due to a fall in future expectations. Business activity remained strong with the June Purchasing Manager Survey rising to 57.8, the strongest rate of expansion in almost 3 years. The housing market, both in new construction and existing home sales, remained strong. First quarter U.S. corporate earnings were up 14% from last year, their most robust growth since 2011. With about 40% of the S&P 500 revenues coming from countries abroad, the weaker dollar boosted foreign sales. Many international markets also showed improved economic data. This included dramatically improved employment, revised upward GDPs, stronger Purchasing Managers Indexes, the highest consumer sentiment readings since 2008’s financial crisis, as well as improving corporate earnings. The first half of 2017 was filled with key political developments, including the start of Donald Trump’s Administration, the presidential election in France and the UK’s general election. Investors also closely watched central banks’ actions and messaging. The Federal Reserve (the “Fed”) raised the federal funds rate twice this year, in March and in June. Investors however, began to question the future path of Fed rate hikes due to softer than expected inflation data. The Fed is also expected to start gradually shrinking its $4.5 trillion balance sheet later this year. Several major central banks, including the European Central Bank (ECB) and the Bank of England, signaled a sooner-than-expected tightening in monetary policy. According to bank officials’ speeches in June, the ECB could soon begin reducing its bond purchases while the Bank of England might raise interest rates later this year. This resulted in the worst three day sell-off this year in European equities during the final days of June. This put government bonds across the developed world under pressure, causing yields to spike at the end of the reporting period. 1 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS The U.S. dollar weakened during the first half of the year, reflecting political uncertainty caused by challenges in implementing the Trump Administration’s pro-growth agenda. The Bloomberg U.S. Dollar Index lost 6.44 percent during the first half of 2017, erasing all of its post-election gains. A significant portion of this decline came from the strengthening euro. The Equity Market U.S. equities had a very strong first half of 2017, posting several new records. The Dow Jones Industrial Average (DJIA) hit two major psychological milestones of 20,000 (on January 25th) and 21,000 (on March 1st). The S&P 500 Index and the DJIA gained 9.34% and 9.35% for the period, respectively. Market volatility remained at historically low levels for most of the period despite elevated political uncertainty. Performance was led by growth stocks for the first five months of 2017 as investors focused on an improving economic outlook while the “Trump Trade,” which was dominant in the fourth quarter of 2016, faded. Growth companies generally post stronger earnings than value companies during times of a prospering economy. Despite a weak June, growth outperformed year-to-date, with the S&P 500 Growth Index gaining 13.33%, while the S&P 500 Value Index returned 4.85%. Small-caps, which benefited most in the immediate post-election rally, have been the weakest performers in 2017. Small-caps (measured by the Russell 2000 Index) and mid-caps (measured by the S&P 400 MidCap Index) returned 4.99% and 5.99% for the first six months of the year, respectively. Higher yielding stocks outperformed the general market with the Dow Jones US Select Dividend Index returned 6.09% year-to-date. Real estate as a whole was under pressure earlier this year as investors focused on rising interest rates. In addition, well publicized retail bankruptcies and store closures resulted in a sell-off of retail REITs. Year-to-date the Dow Jones US Select REIT Index returned 1.36%. Nine out of 11 S&P 500 sectors ended the first half of 2017 in positive territory, with Information Technology and Healthcare being the best performing sectors with returns of 17.23% and 16.07%, respectively. Energy, which was the strongest sector in 2016, is the weakest sector in 2017 at –12.61% due to a sharp decline in oil prices and expectations of an energy glut. Crude oil prices declined over the past 6 months by –14.30% to $46.04 per barrel. International equities had an even stronger first half of 2017 than U.S. stocks with most of the regions and countries posting double-digit returns, their best first half year since 2009. International developed markets (measured by the MSCI EAFE Index) 2 and emerging markets (measured by the MSCI EM Index) returned 14.23% and 18.60% year-to-date. International equities generally benefited from the weaker dollar. The Bond Market The U.S. fixed income markets were positive across the board for the first half of 2017. The broad U.S. bond market (measured by the BofA ML U.S. Broad Market Index) gained 2.35% during the review period. The 2-year U.S. Treasury yield, which is very sensitive to changes in Fed policy, rose by 19 basis points to 1.38%. The 10-year Treasury yield, which is controlled by other factors such as GDP, inflation and investor sentiment, fell 14 basis points to 2.31%. Flattening of the yield curve resulted in an outperformance of the longer-dated Treasuries, with 15+ years performing the best at 5.47%, and shorter-dated Treasuries at only 0.31%. Credit sensitive fixed income benefited from a narrowing in credit spreads. With record issuance and record demand, investment grade corporate bonds (measured by the BofA ML Corporate Master Index) posted a strong return of 3.88% for the review period. The demand was boosted by overseas buyers in their search of yields that were higher than those available locally. BBB-rated bonds continued to be the strongest performing sector in terms of credit quality among investment grade corporate bonds. The high yield bond market (measured by the BofA ML U.S. Cash Pay HY Constrained Index) was the strongest domestic fixed income market for the period, returning 4.92%. Leveraged loans slightly underperformed the broad bond market, returning 1.96% year-to-date. Municipal bonds (measured by the BofA ML Municipal Master Index) recovered significantly in the first half of 2017 with a return of 3.40% after a post-election sell-off in November. New muni issuance is still below expectations for the year, while demand has remained steady. Sovereign bond markets had mixed performances in their local currencies, depending on the market. Most of the Eurozone markets and Japan had negative performance as yields in those countries rose. The rest of markets were mostly positive. Non-U.S. sovereign bonds (measured by the Citi World Government ex U.S. Bond Index) were up 5.91% year-to-date in U.S. dollar terms, benefiting from U.S. dollar depreciation. 3 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS Emerging market debt (measured by the BofA ML Global Emerging Markets Sovereign Index) was the strongest fixed income market during the review period at 7.45%. Emerging market bonds experienced strong inflows for the period, benefiting from the weakening of the U.S dollar and improving growth within emerging markets. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. The Funds are only available through the purchase of variable life insurance policies and variable annuity contracts issued by Foresters Life Insurance and Annuity Company. The reports do not reflect the additional expenses and charges that are applicable to variable life insurance policies and variable annuity contracts. This Equity & Bond Markets Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The views expressed in this Overview reflect those views of the Director of Equities and Director of Fixed Income of Foresters Investment Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. This Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in variable life and annuity subaccounts. For all subaccounts, there is the risk that securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts such as small-cap, global or international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, bonds with longer maturities fluctuate more than bonds 4 with shorter maturities in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. There are also special risks associated with investing in certain types of bond subaccounts, including liquidity risk and prepayment and extension risk. To the extent a subaccount uses derivatives, it will have risks associated with such use. You should consult the Funds’ prospectus for a precise explanation of the risks associated with your subaccounts. 5 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, January 1, 2017, and held for the entire six-month period ended June 30, 2017. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 Fund Expenses (unaudited) BALANCED INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,037.23 $4.95 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.93 $4.91 * Expenses are equal to the annualized expense ratio of .98%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 7 Portfolio of Investments BALANCED INCOME FUND June 30, 2017 Principal Amount Security Value CORPORATE BONDS—48.6% Automotive—1.6% $100M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 $ 100,868 Chemicals—3.3% 100M Agrium, Inc., 3.5%, 6/1/2023 102,793 100M Dow Chemical Co., 3.5%, 10/1/2024 102,861 205,654 Consumer Non-Durables—1.7% 100M Newell Brands, Inc., 4.2%, 4/1/2026 106,293 Energy—2.6% 50M BP Capital Markets, PLC, 3.216%, 11/28/2023 50,821 100M Magellan Midstream Partners, LP, 5%, 3/1/2026 110,472 161,293 Financial Services—4.2% 100M American International Group, Inc., 3.75%, 7/10/2025 102,029 50M General Electric Capital Corp., 3.1%, 1/9/2023 51,891 100M State Street Corp., 3.55%, 8/18/2025 104,241 258,161 Financials—13.9% 100M Bank of America Corp., 2.1532%, 4/24/2023 † 100,435 100M Citigroup, Inc., 3.7%, 1/12/2026 101,323 50M Deutsche Bank AG, 3.7%, 5/30/2024 50,066 100M General Motors Financial Co., 5.25%, 3/1/2026 108,196 50M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 51,671 100M JPMorgan Chase & Co., 6.4%, 5/15/2038 134,241 100M Morgan Stanley, 2.3732%, 5/8/2024 † 100,598 50M U.S. Bancorp, 3.6%, 9/11/2024 51,985 50M Visa, Inc., 3.15%, 12/14/2025 50,818 Wells Fargo & Co.: 50M 5.606%, 1/15/2044 59,591 50M 3.9%, 5/1/2045 50,146 859,070 8 Principal Amount or Shares Security Value Food/Beverage/Tobacco—1.5% $100M PepsiCo, Inc., 3.45%, 10/6/2046 $ 94,209 Information Technology—2.4% 100M Microsoft Corp., 3.7%, 8/8/2046 99,216 50M Oracle Corp., 2.65%, 7/15/2026 48,035 147,251 Real Estate—9.8% 100M Alexandria Real Estate Equities, Inc., 3.95%, 1/15/2028 101,902 50M AvalonBay Communities, Inc., 3.5%, 11/15/2024 51,306 100M Boston Properties, LP, 2.75%, 10/1/2026 94,607 50M Prologis, LP, 3.75%, 11/1/2025 52,144 150M Realty Income Corp., 3.25%, 10/15/2022 152,436 50M Simon Property Group, LP, 3.375%, 10/1/2024 50,952 100M Welltower, Inc., 4%, 6/1/2025 103,566 606,913 Retail-General Merchandise—.9% 50M Amazon.com, Inc., 4.8%, 12/5/2034 57,732 Telecommunications—1.6% 100M Verizon Communications, Inc., 4.272%, 1/15/2036 96,820 Transportation—3.4% 100M Cummins, Inc., 4.875%, 10/1/2043 113,211 100M Southwest Airlines Co., 3%, 11/15/2026 97,184 210,395 Utilities—1.7% 50M Dominion Resources, Inc., 3.9%, 10/1/2025 51,848 50M Oklahoma Gas & Electric Co., 4%, 12/15/2044 50,314 102,162 Total Value of Corporate Bonds (cost $2,997,496) 3,006,821 COMMON STOCKS—39.6% Consumer Discretionary—4.4% 400 Acushnet Holdings Corporation 7,936 84 Adient, PLC 5,492 600 American Eagle Outfitters, Inc. 7,230 400 Coach, Inc. 18,936 950 DSW, Inc. – Class “A” 16,815 9 Portfolio of Investments (continued) BALANCED INCOME FUND June 30, 2017 Shares Security Value Consumer Discretionary (continued) 1,150 Ford Motor Company $ 12,867 500 HSN, Inc. 15,950 600 L Brands, Inc. 32,334 300 Newell Brands, Inc. 16,086 500 Nordstrom, Inc. 23,915 600 Regal Entertainment Group – Class “A” 12,276 550 Tupperware Brands Corporation 38,627 100 Whirlpool Corporation 19,162 300 Williams-Sonoma, Inc. 14,550 300 Wyndham Worldwide Corporation 30,123 272,299 Consumer Staples—5.9% 950 Altria Group, Inc. 70,746 800 B&G Foods, Inc. 28,480 600 Coca-Cola Company 26,910 1,076 Koninklijke Ahold Delhaize NV (ADR) 20,595 300 Nu Skin Enterprises, Inc. – Class “A” 18,852 400 PepsiCo, Inc. 46,196 650 Philip Morris International, Inc. 76,343 250 Procter & Gamble Company 21,788 500 Sysco Corporation 25,165 400 Wal-Mart Stores, Inc. 30,272 365,347 Energy—1.9% 100 Chevron Corporation 10,433 200 ExxonMobil Corporation 16,146 500 Marathon Petroleum Corporation 26,165 100 Occidental Petroleum Corporation 5,987 500 PBF Energy, Inc. – Class “A” 11,130 100 Phillips 66 8,269 300 Royal Dutch Shell, PLC – Class “A” (ADR) 15,957 100 Schlumberger, Ltd. 6,584 600 Suncor Energy, Inc. 17,520 118,191 10 Shares Security Value Financials—4.8% 300 Ameriprise Financial, Inc. $ 400 Berkshire Hills Bancorp, Inc. 14,060 200 Chubb, Ltd. 29,076 500 Discover Financial Services 31,095 300 Hamilton Lane, Inc. – Class “A” 6,597 500 JPMorgan Chase & Company 45,700 500 MetLife, Inc. 27,470 250 PNC Financial Services Group, Inc. 31,218 600 U.S. Bancorp 31,152 1,200 Waddell & Reed Financial, Inc. – Class “A” 22,656 350 Wells Fargo & Company 19,394 296,605 Health Care—4.3% 750 Abbott Laboratories 36,457 700 AbbVie, Inc. 50,757 900 GlaxoSmithKline, PLC (ADR) 38,808 400 Johnson & Johnson 52,916 550 Merck & Company, Inc. 35,249 1,600 Pfizer, Inc. 53,744 267,931 Industrials—6.0% 300 3M Company 62,457 1,200 General Electric Company 32,412 300 Honeywell International, Inc. 39,987 700 Johnson Controls International, PLC 30,352 800 Koninklijke Philips NV (ADR) 28,656 200 Lockheed Martin Corporation 55,522 600 Mobile Mini, Inc. 17,910 2,500 Triton International, Ltd. 83,600 150 United Technologies Corporation 18,317 369,213 Information Technology—5.6% 500 Apple, Inc. 72,010 1,250 Cisco Systems, Inc. 39,125 600 Intel Corporation 20,244 150 International Business Machines Corporation 23,074 800 Maxim Integrated Products, Inc. 35,920 950 Microsoft Corporation 65,483 11 Portfolio of Investments (continued) BALANCED INCOME FUND June 30, 2017 Shares Security Value Information Technology (continued) 600 QUALCOMM, Inc. $ 33,132 300 Symantec Corporation 8,475 1,150 Travelport Worldwide, Ltd. 15,824 400 Western Digital Corporation 35,440 348,727 Materials—1.1% 500 International Paper Company 28,305 150 Praxair, Inc. 19,883 300 RPM International, Inc. 16,365 64,553 Real Estate—2.1% 2,100 Brixmor Property Group, Inc. (REIT) 37,548 650 Chesapeake Lodging Trust (REIT) 15,905 2,050 FelCor Lodging Trust, Inc. (REIT) 14,780 1,000 Tanger Factory Outlet Centers, Inc. (REIT) 25,980 600 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 11,880 1,700 Whitestone REIT (REIT) 20,825 126,918 Telecommunication Services—1.3% 1,150 AT&T, Inc. 43,389 800 Verizon Communications, Inc. 35,728 79,117 Utilities—2.2% 300 Black Hills Corporation 20,241 500 Duke Energy Corporation 41,795 600 Exelon Corporation 21,642 800 NiSource, Inc. 20,288 200 SCANA Corporation 13,402 300 WEC Energy Group, Inc. 18,414 135,782 Total Value of Common Stocks (cost $2,219,534) 2,444,683 12 Principal Amount or Shares Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—5.9% Fannie Mae $ 209M 3.5%, 6/1/2046 $ 99M 4%, 3/1/2047 104,292 44M 4.5%, 1/1/2047 47,622 Total Value of Residential Mortgage-Backed Securities (cost $373,444) 366,824 EXCHANGE TRADED FUNDS—2.6% 1,820 ishares iBoxx USD High Yield Corporate Bond ETF (ETF) (cost $154,357) 160,870 Total Value of Investments (cost $5,744,831) 96.7 % 5,979,198 Other Assets, Less Liabilities 3.3 202,785 Net Assets 100.0 % $6,181,983 † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2017. Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust USD United States Dollar Futures contracts outstanding at June 30, 2017: Unrealized Number of Value at Value at Appreciation Contracts Type Expiration Trade Date June 30, 2017 (Depreciation) 1 5 Year U.S. Sep. 2017 $117,923 $117,998 $ 75 Treasury Note 5 10 Year U.S. Sep. 2017 627,780 627,840 60 Treasury Note 1 U.S. Treasury Sep. 2017 152,023 150,346 (1,677) Long Bond (Premium received $89) $(1,542) 13 Portfolio of Investments (continued) BALANCED INCOME FUND June 30, 2017 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Assets Corporate Bonds $ — $ 3,006,821 $ — $ 3,006,821 Common Stocks 2,444,683 — — 2,444,683 Residential Mortgage-Backed Securities — 366,824 — 366,824 Exchange Traded Funds 160,870 — — 160,870 Total Investments in Securities* $ 2,605,553 $ 3,373,645 $ — $ 5,979,198 Liabilities Futures Contracts $ (1,453) $ — $ — $ (1,453) * The Portfolio of Investments provides information on the industry categorization for corporate bonds and common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. 14 See notes to financial statements Fund Expenses (unaudited) COVERED CALL STRATEGY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,041.08 $5.42 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.48 $5.36 * Expenses are equal to the annualized expense ratio of 1.07%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 15 Portfolio of Investments COVERED CALL STRATEGY FUND June 30, 2017 Shares Security Value COMMON STOCKS—98.9% Consumer Discretionary—8.3% 200 * AutoZone, Inc. $ 114,092 2,700 CBS Corporation – Class “B” 172,206 1,500 Walt Disney Company 159,375 1,200 Whirlpool Corporation 229,944 675,617 Consumer Staples—4.0% 2,800 General Mills, Inc. 155,120 3,900 Mondelez International, Inc. 168,441 323,561 Energy—10.7% 2,200 Chevron Corporation 229,526 2,000 ExxonMobil Corporation 161,460 5,100 Halliburton Company 217,821 4,000 Valero Energy Corporation 269,840 878,647 Financials—21.9% 3,400 American Express Company 286,416 15,100 Bank of America Corporation 366,326 600 BlackRock, Inc. 253,446 1,400 Goldman Sachs Group, Inc. 310,660 4,400 JPMorgan Chase & Company 402,160 3,400 U.S. Bancorp 176,528 1,795,536 Health Care—16.5% 1,500 Allergan, PLC 364,635 900 Amgen, Inc. 155,007 3,000 Bristol-Myers Squibb Company 167,160 4,300 Medtronic, PLC 381,625 8,400 Pfizer, Inc. 282,156 1,350,583 16 Shares Security Value Industrials—15.0% 8,300 General Electric Company $ 224,183 2,700 Honeywell International, Inc. 359,883 600 Lockheed Martin Corporation 166,566 2,000 Raytheon Company 322,960 1,400 United Parcel Service, Inc. – Class “B” 154,826 1,228,418 Information Technology—16.1% 2,300 Apple, Inc. 331,246 9,000 Cisco Systems, Inc. 281,700 7,000 Intel Corporation 236,180 6,200 Oracle Corporation 310,868 2,900 QUALCOMM, Inc. 160,138 1,320,132 Materials—4.9% 6,400 Dow Chemical Company 403,648 Telecommunication Services—1.5% 2,800 Verizon Communications, Inc. 125,048 Total Value of Common Stocks (cost $7,319,237) 98.9 % 8,101,190 Other Assets, Less Liabilities 1.1 87,716 Net Assets 100.0 % $8,188,906 * Non-income producing 17 Portfolio of Investments (continued) COVERED CALL STRATEGY FUND June 30, 2017 Expiration Exercise CALL OPTIONS WRITTEN—2.0% Date Price Contracts Value Allergan, PLC 7/21/17 $240.00 15 $9,150 American Express Company 7/21/17 80.00 34 16,252 Amgen, Inc. 7/21/17 155.00 8 14,328 Amgen, Inc. 7/21/17 165.00 1 833 Apple, Inc. 7/21/17 150.00 23 1,495 AutoZone, Inc. 7/21/17 620.00 2 260 Bank of America Corporation 7/21/17 25.00 118 3,304 Bank of America Corporation 8/11/17 25.50 33 1,221 BlackRock, Inc. 10/20/17 390.00 5 19,925 BlackRock, Inc. 10/20/17 420.00 1 1,885 Bristol-Myers Squibb Company 9/15/17 60.00 30 2,970 CBS Corporation 12/15/17 67.50 27 6,682 Cisco Systems, Inc. 7/14/17 32.00 90 990 Dow Chemical Company 7/28/17 64.50 64 4,608 ExxonMobil Corporation 1/19/18 85.00 3 495 ExxonMobil Corporation 1/19/18 87.50 17 1,649 General Electric Company 7/14/17 29.50 83 83 General Mills, Inc. 7/21/17 57.50 28 560 Halliburton Company 10/20/17 45.00 51 8,007 Honeywell International, Inc. 7/21/17 135.00 27 3,807 Intel Corporation 9/15/17 34.00 70 7,700 JPMorgan Chase & Company 8/18/17 95.00 4 324 JPMorgan Chase & Company 12/15/17 95.00 40 11,840 Lockheed Martin Corporation 7/21/17 280.00 6 1,800 Medtronic, PLC 7/21/17 87.50 42 7,098 Medtronic, PLC 8/18/17 90.00 1 117 Mondelez International, Inc. 7/21/17 45.50 39 761 Oracle Corporation 8/4/17 52.50 62 1,054 Pfizer, Inc. 7/28/17 34.50 84 1,176 QUALCOMM, Inc. 7/21/17 55.50 29 4,495 Raytheon Company 8/18/17 165.00 20 5,320 U.S. Bancorp 7/21/17 52.00 11 1,045 U.S. Bancorp 7/21/17 52.50 23 1,633 United Parcel Service, Inc. 7/21/17 111.00 14 2,030 Valero Energy Corporation 8/18/17 67.50 40 8,160 Verizon Communications, Inc. 7/21/17 47.00 28 112 Walt Disney Company 7/14/17 107.00 15 900 Whirlpool Corporation 9/15/17 190.00 12 10,830 Total Call Options Written (premium received $156,854) $164,899 18 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Assets Common Stocks* $ 8,101,190 $ — $ — $ 8,101,190 Liabilities Call Options Written $ (164,899) $ — $ — $ (164,899) * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 19 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,056.95 $4.08 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.82 $4.01 * Expenses are equal to the annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 20 Portfolio of Investments EQUITY INCOME FUND June 30, 2017 Shares Security Value COMMON STOCKS—93.7% Consumer Discretionary—8.8% 17,000 Acushnet Holdings Corporation $ 337,280 13,200 American Eagle Outfitters, Inc. 159,060 8,687 CBS Corporation – Class “B” 554,057 36,200 Comcast Corporation – Special Shares “A” 1,408,904 3,900 Delphi Automotive, PLC 341,835 51,850 Ford Motor Company 580,202 7,950 Home Depot, Inc. 1,219,530 13,500 HSN, Inc. 430,650 4,800 L Brands, Inc. 258,672 6,900 McDonald’s Corporation 1,056,804 12,437 Newell Brands, Inc. 666,872 6,700 Oxford Industries, Inc. 418,683 28,400 Regal Entertainment Group – Class “A” 581,064 11,016 Time Warner, Inc. 1,106,117 3,600 Tupperware Brands Corporation 252,828 4,300 Walt Disney Company 456,875 1,400 Whirlpool Corporation 268,268 5,600 Wyndham Worldwide Corporation 562,296 10,659,997 Consumer Staples—9.7% 23,100 Altria Group, Inc. 1,720,257 14,400 B&G Foods, Inc. 512,640 17,800 Coca-Cola Company 798,330 12,000 CVS Health Corporation 965,520 4,350 Dr. Pepper Snapple Group, Inc. 396,328 6,400 Kimberly-Clark Corporation 826,304 21,282 Koninklijke Ahold Delhaize NV (ADR) 407,337 3,666 Kraft Heinz Company 313,956 3,400 Molson Coors Brewing Company 293,556 12,300 PepsiCo, Inc. 1,420,527 16,200 Philip Morris International, Inc. 1,902,690 14,200 Procter & Gamble Company 1,237,530 12,700 Wal-Mart Stores, Inc. 961,136 11,756,111 Energy—7.0% 17,200 Chevron Corporation 1,794,476 16,150 ConocoPhillips 709,954 14,600 Devon Energy Corporation 466,762 21 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2017 Shares Security Value Energy (continued) 15,600 ExxonMobil Corporation $ 1,259,388 8,600 Halliburton Company 367,306 13,800 Marathon Petroleum Corporation 722,154 17,800 Occidental Petroleum Corporation 1,065,686 15,800 PBF Energy, Inc. – Class “A” 351,708 14,400 Royal Dutch Shell, PLC – Class “A” (ADR) 765,936 7,100 Schlumberger, Ltd. 467,464 20,400 Suncor Energy, Inc. 595,680 8,566,514 Financials—17.4% 29,700 AllianceBernstein Holding, LP (MLP) 702,405 10,350 American Express Company 871,884 7,700 American International Group, Inc. 481,404 4,050 Ameriprise Financial, Inc. 515,524 20,200 Bank of New York Mellon Corporation 1,030,604 19,850 Berkshire Hills Bancorp, Inc. 697,727 13,567 Chubb, Ltd. 1,972,370 15,600 Citizens Financial Group, Inc. 556,608 14,550 Discover Financial Services 904,864 29,070 Financial Select Sector SPDR Fund (ETF) 717,157 300 Hamilton Lane, Inc. – Class “A” 6,597 7,900 IBERIABANK Corporation 643,850 13,900 Invesco, Ltd. 489,141 21,000 iShares S&P U.S. Preferred Stock Index Fund (ETF) 822,570 25,900 JPMorgan Chase & Company 2,367,260 21,100 MetLife, Inc. 1,159,234 9,400 PNC Financial Services Group, Inc. 1,173,778 6,200 Prosperity Bancshares, Inc. 398,288 9,700 SPDR S&P Regional Banking (ETF) 533,015 26,100 Sterling Bancorp 606,825 5,400 Travelers Companies, Inc. 683,262 20,900 U.S. Bancorp 1,085,128 17,400 Waddell & Reed Financial, Inc. – Class “A” 328,512 42,450 Wells Fargo & Company 2,352,155 21,100,162 Health Care—11.7% 18,400 Abbott Laboratories 894,424 16,300 AbbVie, Inc. 1,181,913 8,492 Baxter International, Inc. 514,106 9,000 Gilead Sciences, Inc. 637,020 22 Shares Security Value Health Care (continued) 10,050 GlaxoSmithKline, PLC (ADR) $ 433,356 19,550 Johnson & Johnson 2,586,270 10,912 Medtronic, PLC 968,440 33,520 Merck & Company, Inc. 2,148,297 74,585 Pfizer, Inc. 2,505,310 14,400 Phibro Animal Health Corporation – Class “A” 533,520 3,850 Thermo Fisher Scientific, Inc. 671,710 3,100 UnitedHealth Group, Inc. 574,802 8,490 Zoetis, Inc. 529,606 14,178,774 Industrials—11.6% 5,500 3M Company 1,145,045 5,600 A.O. Smith Corporation 315,448 12,400 Eaton Corporation, PLC 965,092 3,400 General Dynamics Corporation 673,540 61,630 General Electric Company 1,664,626 11,800 Honeywell International, Inc. 1,572,822 13,300 Industrial Select Sector SPDR Fund (ETF) 905,863 9,700 Ingersoll-Rand, PLC 886,483 5,850 ITT, Inc. 235,053 24,834 Johnson Controls International, PLC 1,076,802 19,100 Koninklijke Philips NV (ADR) 684,162 3,680 Lockheed Martin Corporation 1,021,605 10,500 Schneider National, Inc. 234,885 1,450 Snap-On, Inc. 229,100 17,400 Triton International, Ltd. 581,856 8,500 United Parcel Service, Inc. – Class “B” 940,015 8,200 United Technologies Corporation 1,001,302 14,133,699 Information Technology—13.0% 8,690 Apple, Inc. 1,251,534 16,300 Applied Materials, Inc. 673,353 5,450 Automatic Data Processing, Inc. 558,407 3,000 Broadcom, Ltd. 699,150 66,700 Cisco Systems, Inc. 2,087,710 14,200 HP Enterprise Company 235,578 26,800 HP, Inc. 468,464 34,100 Intel Corporation 1,150,534 11,600 Juniper Networks, Inc. 323,408 23 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2017 Shares Security Value Information Technology (continued) 3,650 Lam Research Corporation $ 11,400 Microchip Technology, Inc. 879,852 39,250 Microsoft Corporation 2,705,503 5,100 * NXP Semiconductors NV 558,195 11,700 QUALCOMM, Inc. 646,074 10,800 Silicon Motion Technology Corporation (ADR) 520,884 22,700 Symantec Corporation 641,275 7,500 TE Connectivity, Ltd. 590,100 10,900 Technology Select Sector SPDR Fund (ETF) 596,448 8,400 Western Digital Corporation 744,240 15,846,929 Materials—4.7% 17,050 Dow Chemical Company 1,075,343 9,190 E.I. DuPont de Nemours & Company 741,725 4,700 Eastman Chemical Company 394,753 9,700 International Paper Company 549,117 22,800 * Louisiana-Pacific Corporation 549,708 7,700 LyondellBasell Industries NV – Class “A” 649,803 5,400 Praxair, Inc. 715,770 10,400 Sealed Air Corporation 465,504 4,600 Steel Dynamics, Inc. 164,726 7,990 WestRock Company 452,713 5,759,162 Real Estate—2.7% 31,100 Brixmor Property Group, Inc. (REIT) 556,068 16,900 Chesapeake Lodging Trust (REIT) 413,543 2,800 Federal Realty Investment Trust (REIT) 353,892 8,850 iShares U.S. Real Estate ETF (ETF) 705,965 12,000 Sunstone Hotel Investors, Inc. (REIT) 193,440 17,300 Tanger Factory Outlet Centers, Inc. (REIT) 449,454 31,600 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 625,680 3,298,042 Telecommunication Services—3.2% 50,760 AT&T, Inc. 1,915,175 43,100 Verizon Communications, Inc. 1,924,846 3,840,021 24 Shares Security Value Utilities—3.9% 7,350 American Electric Power Company, Inc. $ 510,604 19,200 CenterPoint Energy, Inc. 525,696 6,750 Dominion Resources, Inc. 517,252 6,900 Duke Energy Corporation 576,771 24,500 Exelon Corporation 883,715 3,400 NextEra Energy, Inc. 476,442 20,200 PPL Corporation 780,932 8,300 Vectren Corporation 485,052 4,756,464 Total Value of Common Stocks (cost $78,188,539) 113,895,875 PREFERRED STOCKS—1.7% Financials—.6% 200 Citizens Financial Group, Inc., Series A, 5.5%, 2049 209,500 21,200 JPMorgan Chase & Co., Series Y, 6.125%, 2020 571,340 780,840 Health Care—.4% 500 Allergan, PLC, Series A, 5.5%, 2018 434,040 Real Estate—.7% 11,400 Digital Realty Trust, Inc., Series G (REIT), 5.875%, 2049 291,498 9,000 Urstadt Biddle Properties, Inc., Series F (REIT), 7.125%, 2049 231,570 11,000 Urstadt Biddle Properties, Inc., Series G (REIT), 6.75%, 2049 290,400 813,468 Total Value of Preferred Stocks (cost $2,019,492) 2,028,348 25 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2017 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.5% Federal Home Loan Bank: $ 500M 0.92%, 7/13/2017 $ 499,862 750M 0.9%, 7/19/2017 749,670 1,000M 1%, 7/19/2017 999,560 500M 0.9%, 7/24/2017 499,711 1,000M 0.99%, 8/2/2017 999,158 500M 0.98%, 8/11/2017 499,453 Total Value of Short-Term U.S. Government Agency Obligations (cost $4,247,282) 4,247,414 Total Value of Investments (cost $84,455,313) 98.9 % 120,171,637 Other Assets, Less Liabilities 1.1 1,375,445 Net Assets 100.0 % $121,547,082 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund MLP Master Limited Partnership REIT Real Estate Investment Trust 26 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Common Stocks $ 113,895,875 $ — $ — $ 113,895,875 Preferred Stocks 2,028,348 — — 2,028,348 Short-Term U.S. Government Agency Obligations — 4,247,414 — 4,247,414 Total Investments in Securities* $ 115,924,223 $ 4,247,414 $ — $ 120,171,637 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 27 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,040.09 $4.45 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.43 $4.41 * Expenses are equal to the annualized expense ratio of .88%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 28 Portfolio of Investments FUND FOR INCOME June 30, 2017 Principal Amount Security Value CORPORATE BONDS—92.4% Aerospace/Defense—1.3% Bombardier, Inc.: $375M 8.75%, 12/1/2021 (a) $ 225M 7.5%, 3/15/2025 (a) 234,000 Meccanica Holdings USA, Inc.: 275M 7.375%, 7/15/2039 (a) 331,375 100M 6.25%, 1/15/2040 (a) 112,500 275M Transdigm, Inc., 6.375%, 6/15/2026 279,813 1,374,875 Automotive—4.9% 200M Allison Transmission, Inc., 5%, 10/1/2024 (a) 205,500 American Axle & Manufacturing, Inc.: 25M 6.625%, 10/15/2022 25,750 225M 6.25%, 4/1/2025 (a) 219,937 175M 6.5%, 4/1/2027 (a) 170,625 250M Asbury Automotive Group, Inc., 6%, 12/15/2024 255,625 225M Avis Budget Car Rental, 6.375%, 4/1/2024 (a) 225,562 175M Cooper-Standard Automotive, Inc., 5.625%, 11/15/2026 (a) 176,094 Dana Holding Corp.: 200M 6%, 9/15/2023 209,500 250M 5.5%, 12/15/2024 260,625 450M Fiat Chrysler Automobiles NV, 5.25%, 4/15/2023 459,562 Group 1 Automotive, Inc.: 325M 5%, 6/1/2022 331,500 200M 5.25%, 12/15/2023 (a) 203,000 Hertz Corp.: 250M 7.625%, 6/1/2022 (a) 250,025 150M 5.5%, 10/15/2024 (a) 123,750 200M IHO Verwaltungs GmbH, 4.125%, 9/15/2021 (a) 204,250 500M LKQ Corp., 4.75%, 5/15/2023 512,500 450M Meritor, Inc., 6.25%, 2/15/2024 471,375 425M Omega U.S. Sub, LLC, 8.75%, 7/15/2023 (a) 451,563 325M ZF North America Capital, Inc., 4.75%, 4/29/2025 (a) 344,094 5,100,837 Building Materials—1.0% 500M Building Materials Corp., 5.375%, 11/15/2024 (a) 529,375 550M Griffon Corp., 5.25%, 3/1/2022 562,375 1,091,750 29 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2017 Principal Amount Security Value Chemicals—4.7% $275M A. Schulman, Inc., 6.875%, 6/1/2023 $ 400M Blue Cube Spinco, Inc., 10%, 10/15/2025 495,000 225M Consolidated Energy Finance SA, 6.875%, 6/15/2025 (a) 232,312 125M Evolution Escrow Issuer, 7.5%, 3/15/2022 (a) 129,375 275M Koppers, Inc., 6%, 2/15/2025 (a) 292,875 450M Platform Specialty Products Corp., 10.375%, 5/1/2021 (a) 498,938 400M PolyOne Corp., 5.25%, 3/15/2023 422,000 Rain CII Carbon, LLC: 232M 8.25%, 1/15/2021 (a) 242,150 850M 7.25%, 4/1/2025 (a) 879,750 275M Rayonier AM Products, Inc., 5.5%, 6/1/2024 (a) 268,986 175M TPC Group, Inc., 8.75%, 12/15/2020 (a) 158,375 250M Trinseo SA, 6.75%, 5/1/2022 (a) 265,625 300M Tronox Finance, LLC, 6.375%, 8/15/2020 301,500 375M Univar USA, Inc., 6.75%, 7/15/2023 (a) 392,813 75M W.R. Grace & Co., 5.625%, 10/1/2024 (a) 80,437 4,952,324 Consumer Non-Durables—1.6% 150M American Greetings Corp., 7.875%, 2/15/2025 (a) 162,937 175M First Quality Finance Co., 5%, 7/1/2025 (a) 178,937 400M Kronos Acquisition Holdings, 9%, 8/15/2023 (a) 400,000 Reynolds Group Issuer, Inc.: 275M 5.75%, 10/15/2020 281,762 125M 5.125%, 7/15/2023 (a) 130,000 250M Standard Industries, Inc., 5.5%, 2/15/2023 (a) 264,375 250M Wolverine World Wide, Inc., 5%, 9/1/2026 (a) 247,188 1,665,199 Energy—10.0% Antero Resources Corp.: 125M 5.375%, 11/1/2021 126,719 50M 5.125%, 12/1/2022 50,359 50M 5%, 3/1/2025 (a) 48,750 250M Baytex Energy Corp., 5.125%, 6/1/2021 (a) 223,125 200M Blue Racer Midstream, LLC, 6.125%, 11/15/2022 (a) 202,500 75M Callon Petroleum Co., 6.125%, 10/1/2024 76,687 Carrizo Oil & Gas, Inc.: 125M 6.25%, 4/15/2023 120,937 75M 8.25%, 7/15/2025 (b) 76,875 125M Cheniere Corpus Christi Holdings, 5.125%, 6/30/2027 (a) 128,281 30 Principal Amount Security Value Energy (continued) $150M CONSOL Energy, Inc., 5.875%, 4/15/2022 $ Continental Resources, Inc.: 200M 4.5%, 4/15/2023 191,500 275M 3.8%, 6/1/2024 253,170 50M 4.9%, 6/1/2044 42,000 125M Covey Park Energy, LLC, 7.5%, 5/15/2025 (a) 125,312 Crestwood Midstream Partners, LP: 250M 6.25%, 4/1/2023 255,000 200M 5.75%, 4/1/2025 (a) 200,000 275M Delek Logistics Partners, LP, 6.75%, 5/15/2025 (a) 279,125 75M Diamondback Energy, Inc., 4.75%, 11/1/2024 (a) 75,000 400M Exterran Partners, LP, 6%, 10/1/2022 390,000 275M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 269,500 Genesis Energy, LP: 200M 6.75%, 8/1/2022 201,500 25M 6%, 5/15/2023 24,625 100M 5.625%, 6/15/2024 95,250 175M Gulfport Energy Corp., 6.375%, 5/15/2025 (a) 173,031 175M Hilcorp Energy I, 5.75%, 10/1/2025 (a) 165,812 375M Laredo Petroleum, Inc., 5.625%, 1/15/2022 365,625 200M Matador Resources Co., 6.875%, 4/15/2023 208,500 250M MEG Energy Corp., 6.5%, 1/15/2025 (a) 228,438 Murphy Oil Corp.: 200M 4.7%, 12/1/2022 193,600 125M 6.875%, 8/15/2024 130,938 350M Newfield Exploration Co., 5.375%, 1/1/2026 364,000 50M NuStar Logistics, LP, 4.8%, 9/1/2020 52,250 250M Oasis Petroleum, Inc., 6.875%, 1/15/2023 243,125 Parsley Energy, LLC: 50M 6.25%, 6/1/2024 (a) 52,750 175M 5.25%, 8/15/2025 (a) 175,438 175M PDC Energy, Inc., 6.125%, 9/15/2024 (a) 178,500 225M Precision Drilling Corp., 6.5%, 12/15/2021 221,344 300M QEP Resources, Inc., 6.875%, 3/1/2021 312,750 296M Range Resources Corp., 5%, 8/15/2022 (a) 292,300 225M Rice Energy, Inc., 6.25%, 5/1/2022 235,406 175M Rowan Cos., Inc., 4.875%, 6/1/2022 163,188 100M RSP Permian, Inc., 5.25%, 1/15/2025 (a) 100,625 125M Sabine Pass Liquefaction, LLC, 5.625%, 4/15/2023 139,117 150M SM Energy Co., 5%, 1/15/2024 133,500 31 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2017 Principal Amount Security Value Energy (continued) Southwestern Energy Co.: $100M 5.8%, 1/23/2020 $ 150M 4.95%, 1/23/2025 147,375 100M Suburban Propane Partners, LP, 5.875%, 3/1/2027 100,000 Sunoco, LP: 225M 6.25%, 4/15/2021 235,688 175M 6.375%, 4/1/2023 184,765 Targa Resources Partners, LP: 100M 5.25%, 5/1/2023 103,000 425M 4.25%, 11/15/2023 417,031 175M 5.125%, 2/1/2025 (a) 180,906 Tesoro Logistics, LP: 375M 6.25%, 10/15/2022 400,313 100M 6.375%, 5/1/2024 108,750 Ultra Petroleum Corp.: 100M 6.875%, 4/15/2022 (a) 99,375 75M 7.125%, 4/15/2025 (a) 74,063 250M Unit Corp., 6.625%, 5/15/2021 240,625 Weatherford Bermuda, PLC: 100M 4.5%, 4/15/2022 88,750 100M 6.5%, 8/1/2036 85,500 250M WPX Energy, Inc., 6%, 1/15/2022 248,750 10,551,843 Financials—3.9% Ally Financial, Inc.: 225M 6.25%, 12/1/2017 229,174 150M 8%, 3/15/2020 171,000 625M 8%, 11/1/2031 768,750 275M Argos Merger Sub, Inc., 7.125%, 3/15/2023 (a) 245,437 175M BCD Acquisition, Inc., 9.625%, 9/15/2023 (a) 189,875 250M CDW, LLC, 5%, 9/1/2025 260,625 225M CVR Partners, LP, 9.25%, 6/15/2023 (a) 236,250 150M Dana Financing Luxembourg Sarl, 6.5%, 6/1/2026 (a) 160,031 Icahn Enterprises, LP: 300M 6.25%, 2/1/2022 313,500 400M 6.75%, 2/1/2024 418,040 250M Intesa Sanpaolo SpA, 5.017%, 6/26/2024 (a) 253,910 200M Ladder Capital Finance Holdings, 5.25%, 3/15/2022 (a) 206,000 32 Principal Amount Security Value Financials (continued) Park Aerospace Holdings, Ltd.: $100M 5.25%, 8/15/2022 (a) $ 100M 5.5%, 2/15/2024 (a) 104,700 175M Springleaf Finance Corp., 7.75%, 10/1/2021 196,438 200M UniCredit SpA, 5.861%, 6/19/2032 (a) 205,812 4,064,449 Food/Beverage/Tobacco—1.0% 325M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 353,665 Lamb Weston Holdings, Inc.: 125M 4.625%, 11/1/2024 (a) 129,375 100M 4.875%, 11/1/2026 (a) 104,125 250M Post Holdings, Inc., 5.5%, 3/1/2025 (a) 258,438 225M Vector Group, Ltd., 6.125%, 2/1/2025 (a) 234,281 1,079,884 Food/Drug—.2% 200M Albertson Cos., LLC, 5.75%, 3/15/2025 (a) 186,500 Forest Products/Containers—2.6% 225M Ardagh Packaging Finance, PLC, 6%, 6/30/2021 (a) 233,719 275M Berry Plastics Group, 5.125%, 7/15/2023 287,375 50M Flex Acquisition Co., Inc., 6.875%, 1/15/2025 (a) 52,094 200M Greif, Inc., 7.75%, 8/1/2019 220,000 125M Louisiana-Pacific Corp., 4.875%, 9/15/2024 127,969 Mercer International, Inc.: 200M 7.75%, 12/1/2022 215,250 175M 6.5%, 2/1/2024 (a) 183,171 Owens-Brockway Glass Container, Inc.: 75M 5%, 1/15/2022 (a) 79,594 75M 5.875%, 8/15/2023 (a) 82,828 250M 5.375%, 1/15/2025 (a) 267,500 50M 6.375%, 8/15/2025 (a) 56,219 Sealed Air Corp.: 175M 4.875%, 12/1/2022 (a) 187,031 300M 5.25%, 4/1/2023 (a) 323,250 325M 6.875%, 7/15/2033 (a) 375,375 2,691,375 33 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2017 Principal Amount Security Value Gaming/Leisure—1.8% International Game Technology, PLC: $200M 6.25%, 2/15/2022 (a) $ 200M 6.5%, 2/15/2025 (a) 220,500 75M Lions Gate Entertainment Corp., 5.875%, 11/1/2024 (a) 79,313 250M NCL Corp., Ltd., 4.625%, 11/15/2020 (a) 257,892 250M Regal Entertainment Group, 5.75%, 3/15/2022 261,875 275M Scientific Games International, Inc., 7%, 1/1/2022 (a) 293,563 175M Silversea Cruise Finance, Ltd., 7.25%, 2/1/2025 (a) 187,469 400M Viking Cruises, Ltd., 6.25%, 5/15/2025 (a) 405,000 1,925,112 Health Care—8.9% Centene Corp.: 250M 5.625%, 2/15/2021 261,250 375M 6.125%, 2/15/2024 406,380 CHS/Community Health Systems, Inc.: 175M 7.125%, 7/15/2020 171,062 100M 5.125%, 8/1/2021 101,625 375M 6.25%, 3/31/2023 388,537 DaVita HealthCare Partners, Inc.: 150M 5.75%, 8/15/2022 154,312 250M 5.125%, 7/15/2024 254,219 Endo Finance, LLC: 275M 7.25%, 1/15/2022 (a) 264,687 225M 6%, 7/15/2023 (a) 190,237 Fresenius Medical Care U.S. Finance II, Inc.: 150M 5.625%, 7/31/2019 (a) 159,187 100M 4.75%, 10/15/2024 (a) 105,500 HCA, Inc.: 475M 6.5%, 2/15/2020 519,531 250M 6.25%, 2/15/2021 273,750 25M 7.5%, 2/15/2022 28,844 550M 5.875%, 5/1/2023 600,187 50M 5.375%, 2/1/2025 52,865 350M 5.875%, 2/15/2026 378,875 HealthSouth Corp.: 175M 5.125%, 3/15/2023 181,125 200M 5.75%, 11/1/2024 206,250 200M Kindred Healthcare, Inc., 8.75%, 1/15/2023 211,000 LifePoint Health, Inc.: 400M 5.875%, 12/1/2023 423,000 275M 5.375%, 5/1/2024 285,313 34 Principal Amount Security Value Health Care (continued) Mallinckrodt Finance SB: $ 75M 5.75%, 8/1/2022 (a) $ 70,875 225M 5.5%, 4/15/2025 (a) 198,000 Molina Healthcare, Inc.: 400M 5.375%, 11/15/2022 425,500 250M 4.875%, 6/15/2025 (a) 252,500 125M MPH Acquisition Holdings, 7.125%, 6/1/2024 (a) 133,594 100M RegionalCare Hospital Partners, 8.25%, 5/1/2023 (a) 107,750 600M Tenet Healthcare Corp., 6%, 10/1/2020 644,250 100M Universal Health Services, Inc., 5%, 6/1/2026 (a) 104,250 64M Universal Hospital Services, Inc., 7.625%, 8/15/2020 65,360 Valeant Pharmaceuticals International, Inc.: 775M 6.375%, 10/15/2020 (a) 754,656 150M 5.625%, 12/1/2021 (a) 136,125 50M 6.5%, 3/15/2022 (a) 52,563 150M 7%, 3/15/2024 (a) 158,063 650M 6.125%, 4/15/2025 (a) 552,500 9,273,722 Information Technology—4.9% 300M Alliance Data Systems Corp., 5.375%, 8/1/2022 (a) 304,500 150M Anixter, Inc., 5.125%, 10/1/2021 160,500 375M Belden, Inc., 5.5%, 9/1/2022 (a) 388,125 275M CommScope Technologies Finance, LLC, 6%, 6/15/2025 (a) 294,937 225M Diamond 1 Finance Corp., 6.02%, 6/15/2026 (a) 248,263 350M Equinix, Inc., 5.875%, 1/15/2026 382,483 205M IAC/InterActiveCorp, 4.875%, 11/30/2018 206,947 100M J2 Cloud Services, LLC, 6%, 7/15/2025 (a) 103,500 Match Group, Inc.: 275M 6.75%, 12/15/2022 287,031 125M 6.375%, 6/1/2024 136,406 275M Micron Technology, Inc., 7.5%, 9/15/2023 308,138 79M Microsemi Corp., 9.125%, 4/15/2023 (a) 90,653 150M MSCI, Inc., 5.75%, 8/15/2025 (a) 163,218 NXP BV: 200M 4.125%, 6/1/2021 (a) 211,100 500M 3.875%, 9/1/2022 (a) 521,875 175M Open Text Corp., 5.625%, 1/15/2023 (a) 183,313 225M Rackspace Hosting, Inc, 8.625%, 11/15/2024 (a) 240,188 250M Radiate Holdco, LLC, 6.625%, 2/15/2025 (a) 250,625 35 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2017 Principal Amount Security Value Information Technology (continued) $125M Sensata Technologies BV, 5%, 10/1/2025 (a) $ 100M Verisign, Inc., 4.75%, 7/15/2027 (a) 101,625 325M Western Digital Corp., 10.5%, 4/1/2024 384,209 5,098,986 Manufacturing—3.5% 325M Amkor Technology, Inc., 6.375%, 10/1/2022 339,625 375M ATS Automation Tooling Systems, Inc., 6.5%, 6/15/2023 (a) 391,875 100M Boise Cascade Co., 5.625%, 9/1/2024 (a) 103,500 200M Brand Energy & Infrastructure, 8.5%, 7/15/2025 (a) 207,500 325M Cloud Crane, LLC, 10.125%, 8/1/2024 (a) 357,500 375M Gates Global, LLC, 6%, 7/15/2022 (a) 377,813 400M Grinding Media, Inc., 7.375%, 12/15/2023 (a) 436,000 425M H&E Equipment Services, Inc., 7%, 9/1/2022 444,125 200M Park-Ohio Industries, Inc., 6.625%, 4/15/2027 (a) 210,375 United Rentals, Inc.: 250M 5.875%, 9/15/2026 267,188 200M 5.5%, 5/15/2027 206,500 300M Zekelman Industries, Inc., 9.875%, 6/15/2023 (a) 337,875 3,679,876 Media-Broadcasting—2.4% Belo Corp.: 100M 7.75%, 6/1/2027 111,500 25M 7.25%, 9/15/2027 27,250 325M LIN Television Corp., 5.875%, 11/15/2022 342,063 425M Nexstar Broadcasting, Inc., 6.125%, 2/15/2022 (a) 446,781 200M Nexstar Escrow Corp., 5.625%, 8/1/2024 (a) 203,000 Sinclair Television Group, Inc.: 375M 5.375%, 4/1/2021 386,250 225M 5.125%, 2/15/2027 (a) 218,813 Sirius XM Radio, Inc.: 275M 5.75%, 8/1/2021 (a) 284,625 175M 3.875%, 8/1/2022 (a)(b) 177,244 325M 6%, 7/15/2024 (a) 346,125 2,543,651 36 Principal Amount Security Value Media-Cable TV—8.6% Altice Financing SA: $325M 6.625%, 2/15/2023 (a) $ 275M 5.375%, 7/15/2023 (a) 286,859 200M 7.625%, 2/15/2025 (a) 214,250 200M 5.5%, 5/15/2026 (a) 210,500 200M 7.5%, 5/15/2026 (a) 222,500 175M Block Communications, Inc., 6.875%, 2/15/2025 (a) 188,125 225M Cable One, Inc., 5.75%, 6/15/2022 (a) 237,094 CCO Holdings, LLC: 375M 5.125%, 2/15/2023 387,891 500M 5.875%, 4/1/2024 (a) 535,000 200M 5.125%, 5/1/2027 (a) 205,000 425M 5.875%, 5/1/2027 (a) 455,281 Cequel Communications Holdings I, LLC: 404M 6.375%, 9/15/2020 (a) 413,090 225M 7.75%, 7/15/2025 (a) 249,750 Clear Channel Worldwide Holdings, Inc. (Class “A”): 25M 7.625%, 3/15/2020 24,750 100M 6.5%, 11/15/2022 102,500 Clear Channel Worldwide Holdings, Inc. (Class “B”): 250M 7.625%, 3/15/2020 249,687 325M 6.5%, 11/15/2022 335,627 CSC Holdings, LLC: 400M 6.75%, 11/15/2021 444,000 650M 10.125%, 1/15/2023 (a) 755,625 200M 6.625%, 10/15/2025 (a) 220,520 DISH DBS Corp.: 675M 7.875%, 9/1/2019 745,875 125M 5%, 3/15/2023 128,437 250M 5.875%, 11/15/2024 267,680 100M 7.75%, 7/1/2026 118,750 250M Gray Television, Inc., 5.875%, 7/15/2026 (a) 255,625 Midcontinent Communications & Finance Corp.: 100M 6.25%, 8/1/2021 (a) 103,800 425M 6.875%, 8/15/2023 (a) 460,063 Numericable Group SA: 225M 6%, 5/15/2022 (a) 235,688 600M 6.25%, 5/15/2024 (a) 636,000 9,035,585 37 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2017 Principal Amount Security Value Media-Diversified—1.9% $225M CBS Outdoor Americas Capital, 5.875%, 3/15/2025 $ 225M Clearwater Paper Corp., 4.5%, 2/1/2023 222,750 100M EW Scripps Co., 5.125%, 5/15/2025 (a) 103,250 225M Gannett Co., Inc., 5.125%, 7/15/2020 230,906 300M Lamar Media Corp., 5.375%, 1/15/2024 315,000 75M LSC Communication, Inc., 8.75%, 10/15/2023 (a) 78,563 375M Tribune Co., 5.875%, 7/15/2022 394,688 425M Virgin Media Communications, Ltd., 6.375%, 4/15/2023 (a) 448,375 2,030,063 Metals/Mining—6.5% 350M AK Steel Corp., 7%, 3/15/2027 363,125 Aleris International, Inc.: 260M 7.875%, 11/1/2020 246,350 175M 9.5%, 4/1/2021 (a) 180,826 175M Alliance Resourse Operating Partners, LP, 7.5%, 5/1/2025 (a) 184,625 ArcelorMittal: 275M 6.125%, 6/1/2025 309,375 150M 7.75%, 10/15/2039 168,937 50M 7.5%, 3/1/2041 55,375 100M Arconic, Inc., 5.95%, 2/1/2037 101,250 475M Cliffs Natural Resources, Inc., 5.75%, 3/1/2025 (a) 450,062 Commercial Metals Co.: 250M 4.875%, 5/15/2023 254,062 175M 5.375%, 7/15/2027 (b) 178,719 250M Constellium NV, 8%, 1/15/2023 (a) 258,750 600M First Quantum Minerals, Ltd., 7.25%, 5/15/2022 (a) 616,500 Freeport-McMoRan, Inc.: 250M 3.1%, 3/15/2020 245,625 200M 5.45%, 3/15/2043 173,460 HudBay Minerals, Inc.: 100M 7.25%, 1/15/2023 (a) 103,625 75M 7.625%, 1/15/2025 (a) 78,937 175M Joseph T. Ryerson & Son, Inc., 11%, 5/15/2022 (a) 198,406 225M Natural Resource Partners, LP, 10.5%, 3/15/2022 241,594 Novelis, Inc.: 575M 6.25%, 8/15/2024 (a) 605,188 600M 5.875%, 9/30/2026 (a) 619,500 Peabody Energy Corp.: 50M 6%, 3/31/2022 (a) 49,813 125M 6.375%, 3/31/2025 (a) 123,594 525M SunCoke Energy Partners, LP, 7.5%, 6/15/2025 (a) 521,063 38 Principal Amount Security Value Metals/Mining (continued) Teck Resources, Ltd.: $125M 8.5%, 6/1/2024 (a) $ 300M 6%, 8/15/2040 303,000 6,776,449 Real Estate—2.6% 225M Care Capital Properties, LP, 5.125%, 8/15/2026 229,022 275M Dupont Fabros Technology, LP, 5.625%, 6/15/2023 294,250 Geo Group, Inc.: 100M 5.125%, 4/1/2023 101,000 225M 6%, 4/15/2026 234,562 Iron Mountain, Inc.: 375M 6%, 8/15/2023 400,313 425M 5.75%, 8/15/2024 435,625 Lennar Corp.: 225M 4.75%, 4/1/2021 239,344 175M 4.875%, 12/15/2023 186,703 MPT Operating Partnership, LP: 50M 6.375%, 3/1/2024 54,632 125M 5.25%, 8/1/2026 130,574 150M Realogy Group/Co-Issuer, 5.25%, 12/1/2021 (a) 157,950 200M Starwood Property Trust, Inc., 5%, 12/15/2021 (a) 208,500 2,672,475 Retail-General Merchandise—3.0% AmeriGas Partners, LP: 125M 5.625%, 5/20/2024 129,375 350M 5.5%, 5/20/2025 349,454 275M 5.875%, 8/20/2026 283,250 125M 5.75%, 5/20/2027 127,187 KFC Holding Co.: 150M 5%, 6/1/2024 (a) 156,750 275M 5.25%, 6/1/2026 (a) 290,125 75M 4.75%, 6/1/2027 (a) 76,781 L Brands, Inc.: 250M 6.875%, 11/1/2035 242,500 450M 6.75%, 7/1/2036 434,250 450M Landry’s, Inc., 6.75%, 10/15/2024 (a) 461,813 250M Netflix, Inc., 5.5%, 2/15/2022 272,733 300M ServiceMaster Global Holdings, Inc., 5.125%, 11/15/2024 (a) 311,250 3,135,468 39 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2017 Principal Amount Security Value Services—2.8% ADT Corp.: $275M 3.5%, 7/15/2022 $ 250M 4.125%, 6/15/2023 248,437 AECOM: 250M 5.75%, 10/15/2022 262,812 275M 5.875%, 10/15/2024 300,437 225M 5.125%, 3/15/2027 (a) 226,406 200M Aramark Services, Inc., 5.125%, 1/15/2024 210,750 250M Cimpress NV, 7%, 4/1/2022 (a) 260,000 325M GW Honos Security Corp., 8.75%, 5/15/2025 (a) 340,844 100M KAR Auction Services, Inc., 5.125%, 6/1/2025 (a) 102,125 175M Monitronics International, Inc., 9.125%, 4/1/2020 167,563 250M Prime Security Services Borrower, LLC, 9.25%, 5/15/2023 (a) 272,290 250M Reliance Intermediate Holdings, LP, 6.5%, 4/1/2023 (a) 268,750 2,927,769 Telecommunications—3.7% 125M CenturyLink, Inc., 5.8%, 3/15/2022 130,469 200M Citizens Communications Co., 9%, 8/15/2031 161,500 450M Frontier Communications Corp., 11%, 9/15/2025 419,625 GCI, Inc.: 350M 6.75%, 6/1/2021 359,187 450M 6.875%, 4/15/2025 488,812 225M Qwest Corp., 7.25%, 9/15/2025 250,248 325M Telesat Canada, LLC, 8.875%, 11/15/2024 (a) 365,625 Wind Acquisition Finance SA: 275M 4.75%, 7/15/2020 (a) 278,575 675M 7.375%, 4/23/2021 (a) 702,422 Windstream Services, LLC: 100M 7.5%, 6/1/2022 89,750 100M 6.375%, 8/1/2023 83,063 Zayo Group, LLC: 50M 6.375%, 5/15/2025 54,156 475M 5.75%, 1/15/2027 (a) 498,156 3,881,588 40 Principal Amount Security Value Transportation—1.2% Aircastle, Ltd.: $ 75M 4.625%, 12/15/2018 $ 450M 6.25%, 12/1/2019 491,062 275M Fly Leasing, Ltd., 6.375%, 10/15/2021 289,781 225M Mobile Mini, Inc., 5.875%, 7/1/2024 234,000 200M XPO Logistics, Inc., 6.125%, 9/1/2023 (a) 209,000 1,301,445 Utilities—3.5% AES Corp.: 275M 7.375%, 7/1/2021 316,250 175M 5.5%, 3/15/2024 183,094 150M 6%, 5/15/2026 161,250 Calpine Corp.: 250M 5.375%, 1/15/2023 244,687 275M 5.75%, 1/15/2025 259,187 325M 5.25%, 6/1/2026 (a) 320,125 Dynegy, Inc.: 100M 6.75%, 11/1/2019 103,625 275M 7.375%, 11/1/2022 272,250 275M 8%, 1/15/2025 (a) 268,125 212M FirstLight Hydro Generating Co., 8.812%, 10/15/2026 225,543 52M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 56,849 NRG Energy, Inc.: 75M 6.25%, 7/15/2022 77,344 200M 7.25%, 5/15/2026 208,000 400M 6.625%, 1/15/2027 402,500 200M NRG Yield Operating, LLC, 5%, 9/15/2026 204,500 336M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 362,642 3,665,971 Waste Management—.2% 175M GFL Environmental, Inc., 5.625%, 5/1/2022 (a) 179,812 41 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2017 Principal Amount Security Value Wireless Communications—5.7% Hughes Satellite Systems Corp.: $225M 6.5%, 6/15/2019 $ 100M 5.25%, 8/1/2026 104,875 125M 6.625%, 8/1/2026 134,687 Inmarsat Finance, PLC: 150M 4.875%, 5/15/2022 (a) 153,000 200M 6.5%, 10/1/2024 (a) 214,000 Intelsat Jackson Holdings SA: 150M 5.5%, 8/1/2023 124,875 375M 8%, 2/15/2024 (a) 405,000 200M 9.75%, 7/15/2025 (a)(b) 200,250 Level 3 Financing, Inc.: 200M 6.125%, 1/15/2021 206,500 100M 5.125%, 5/1/2023 104,062 75M 5.25%, 3/15/2026 78,008 325M SBA Communications Corp., 4.875%, 9/1/2024 (a)(b) 331,500 Sprint Communications, Inc.: 150M 7%, 3/1/2020 (a) 165,048 850M 7%, 8/15/2020 937,125 650M 6%, 11/15/2022 690,625 350M Sprint Corp., 7.875%, 9/15/2023 403,375 T-Mobile USA, Inc.: 375M 6%, 3/1/2023 397,849 450M 6.625%, 4/1/2023 477,315 50M 6.5%, 1/15/2024 53,875 150M 6%, 4/15/2024 160,875 400M Telecom Italia SpA, 5.303%, 5/30/2024 430,500 6,017,188 Total Value of Corporate Bonds (cost $93,738,756) 96,904,196 LOAN PARTICIPATIONS†—4.8% Automotive—.9% 500M Superior Industries International, Inc., 5.7872%, 3/22/2024 (b) 498,750 450M Truck Hero, Inc., 5.1557%, 4/22/2024 447,048 945,798 Building Materials—.3% 310M Builders FirstSource, Inc., 4.2964%, 2/29/2024 310,588 Energy—.3% 300M Jonah Energy, LLC, 7.7261%, 5/12/2021 290,250 42 Principal Amount Security Value Financial—.8% Lightstone Generation, LLC: $20M 5.7261%, 1/30/2024 $ 342M 5.7261%, 1/30/2024 333,433 500M Project Leopard Holdings, Inc., 6.5%, 6/21/2023 (b) 501,875 854,779 Gaming/Leisure—.7% 500M Dorna Sports SL, 3.5%, 4/12/2024 (b) 504,375 216M Seminole Hard Rock Entertainment, Inc., 4.0464%, 5/14/2020 216,811 721,186 Health Care—.4% CHS/Community Health Systems, Inc.: 70M 3.9518%, 12/31/2019 70,002 129M 4.2018%, 1/27/2021 128,968 208M ExamWorks Group, Inc., 4.4761%, 7/27/2023 210,035 409,005 Manufacturing—.1% 71M Columbus McKinnon Corp., 4.2964%, 1/31/2024 71,731 Metals/Mining—.1% 100M Peabody Energy Corp., 5.7261%, 3/31/2022 100,124 Retail-General Merchandise—.9% 500M Bass Pro Group, LLC, 6.2964%, 12/15/2023 486,687 496M Harbor Freight Tools USA, Inc., 4.4761%, 8/18/2023 496,406 983,093 Services—.1% 81M Brickman Group, Ltd., LLC, 4.2174%, 12/18/2020 80,832 Wireless Communications—.2% 250M Intelsat Jackson Holdings, Ltd, 4.0003%, 6/30/2019 248,102 Total Value of Loan Participations (cost $4,993,322) 5,015,488 43 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2017 Principal Amount Security Value PASS-THROUGH CERTIFICATES—.8% Transportation $782M American Airlines 13-2 B PTT, 5.60%, 1/15/2022 (cost $798,172) (a) $ Total Value of Investments (cost $99,530,250) 98.0 % 102,738,070 Other Assets, Less Liabilities 2.0 2,092,893 Net Assets 100.0 % $104,830,963 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2017. Summary of Abbreviations: PTT Pass Through Trust 44 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 96,904,196 $ — $ 96,904,196 Loan Participations — 5,015,488 — 5,015,488 Pass-Through Certificates — 818,386 — 818,386 Total Investments in Securities* $ — $ 102,738,070 $ — $ 102,738,070 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and pass-through certificates. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 45 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,011.07 $3.74 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.07 $3.76 * Expenses are equal to the annualized expense ratio of .75%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 46 Portfolio of Investments GOVERNMENT FUND June 30, 2017 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—38.3% Fannie Mae—27.8% $2,920M 3%, 7/1/2021 – 6/1/2046 $ 2,957,371 2,826M 3.5%, 11/1/2028 – 6/1/2046 2,920,549 1,325M 4%, 10/1/2035 – 7/1/2046 1,401,474 241M 4.5%, 11/1/2040 – 8/1/2041 261,124 286M 5.5%, 7/1/2034 – 10/1/2039 321,375 139M 9%, 11/1/2026 155,904 8,017,797 Freddie Mac—3.9% 140M 3.5%, 2/1/2046 144,549 812M 4%, 12/1/2040 – 6/1/2047 (a) 855,488 123M 4.5%, 5/1/2044 132,276 1,132,313 Government National Mortgage Association I Program—6.6% 167M 4%, 8/15/2041 176,831 425M 4.5%, 12/15/2039 – 6/15/2040 461,978 811M 5%, 6/15/2033 – 4/15/2040 900,007 176M 5.5%, 2/15/2033 – 1/15/2036 195,711 134M 6%, 11/15/2032 – 4/15/2036 152,880 1,887,407 Total Value of Residential Mortgage-Backed Securities (cost $11,034,266) 11,037,517 U.S. GOVERNMENT AGENCY OBLIGATIONS—25.7% Fannie Mae: 770M 1.125%, 7/20/2018 768,522 125M 1.375%, 2/26/2021 123,531 300M 1.5%, 11/30/2020 298,305 850M 1.625%, 11/27/2018 853,023 400M 1.875%, 9/24/2026 379,735 47 Portfolio of Investments (continued) GOVERNMENT FUND June 30, 2017 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) Federal Farm Credit Bank: $ 550M 1.7%, 2/6/2019 $ 552,429 300M 2.125%, 3/6/2019 303,351 Federal Home Loan Bank: 750M 1.03%, 9/28/2018 746,812 600M 1.375%, 5/28/2019 599,470 1,000M 1.625%, 10/7/2021 983,373 Freddie Mac: 800M 0.875%, 3/7/2018 797,982 1,000M 1.25%, 8/1/2019 996,313 Total Value of U.S. Government Agency Obligations (cost $7,453,211) 7,402,846 U.S. GOVERNMENT OBLIGATIONS—14.8% U.S. Treasury Bonds: 300M 2.5%, 2/15/2046 279,305 400M 3%, 2/15/2047 412,711 U.S. Treasury Notes: 200M 1.125%, 8/31/2021 194,785 1,095M 1.375%, 10/31/2020 1,086,168 300M 1.5%, 3/31/2023 291,820 1,260M 1.875%, 8/31/2022 1,257,736 630M 2%, 2/15/2025 621,485 120M 2.5%, 5/15/2046 111,647 Total Value of U.S. Government Obligations (cost $4,280,405) 4,255,657 COMMERCIAL MORTGAGE-BACKED SECURITIES—10.9% Fannie Mae—8.0% 500M 2.369%, 7/25/2026 481,738 200M 2.4994%, 9/25/2026 194,092 472M 2.995%, 11/1/2022 488,276 600M 3.34%, 2/1/2027 629,676 500M 3.84%, 5/1/2018 504,814 2,298,596 48 Principal Amount Security Value Federal Home Loan Mortgage Corporation—2.9% Multi-Family Structured Pass-Through: $ 170M 2.454%, 8/25/2023 $ 171,077 379M 2.849%, 3/25/2026 379,335 300M 3.08%, 1/25/2031 298,734 849,146 Total Value of Commercial Mortgage-Backed Securities (cost $3,250,516) 3,147,742 TAXABLE MUNICIPAL BONDS—3.5% 200M Ford Foundation, 3.859%, 6/1/2047 208,008 300M New York City Trans. Fin. Auth., 3.21%, 5/1/2029 295,806 500M New York State Urban Dev. Corp., 3.27%, 3/15/2027 505,585 Total Value of Taxable Municipal Bonds (cost $1,002,325) 1,009,399 COLLATERALIZED MORTGAGE OBLIGATIONS—2.2% Fannie Mae: 135M 3%, 10/25/2042 138,197 456M 4%, 2/25/2025 482,697 Total Value of Collateralized Mortgage Obligations (cost $631,040) 620,894 COVERED BONDS—2.1% 600M Toronto-Dominion Bank, 2.5%, 1/18/2022 (cost $598,758) (b) 604,549 SOVEREIGN BONDS—1.0% 300M Ukraine Government Aid Bonds, 1.471%, 9/29/2021 (cost $300,000) 294,448 Total Value of Investments (cost $28,550,521) 98.5 % 28,373,052 Other Assets, Less Liabilities 1.5 432,267 Net Assets 100.0 % $28,805,319 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). 49 Portfolio of Investments (continued) GOVERNMENT FUND June 30, 2017 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 11,037,517 $ — $ 11,037,517 U.S. Government Agency Obligations — 7,402,846 — 7,402,846 U.S. Government Obligations — 4,255,657 — 4,255,657 Commercial Mortgage-Backed Securities — 3,147,742 — 3,147,742 Taxable Municipal Bonds — 1,009,399 — 1,009,399 Collateralized Mortgage Obligations — 620,894 — 620,894 Covered Bonds — 604,549 — 604,549 Sovereign Bonds — 294,448 — 294,448 Total Investments in Securities $ — $ 28,373,052 $ — $ 28,373,052 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. 50 See notes to financial statements Fund Expenses (unaudited) GOVERNMENT CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,000.37 $2.98 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.81 $3.01 * Expenses are equal to the annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 51 Portfolio of Investments GOVERNMENT CASH MANAGEMENT FUND June 30, 2017 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—54.1% Federal Home Loan Bank: $200M 7/6/2017 0.92 % $ 199,974 400M 7/7/2017 0.81 399,946 400M 7/10/2017 0.90 399,910 600M 7/17/2017 0.83 599,778 500M 7/17/2017 0.94 499,791 700M 7/19/2017 1.01 699,646 750M 7/28/2017 1.02 749,426 700M 8/4/2017 1.03 699,319 600M 8/16/2017 0.95 599,271 400M 9/22/2017 0.92 399,150 Total Value of U.S. Government Agency Obligations (cost $5,246,211) 5,246,211 VARIABLE AND FLOATING RATE NOTES—8.8% Federal Home Loan Bank: 250M 9/5/2017 1.07 250,030 400M 10/20/2017 0.78 400,000 200M 1/26/2018 0.88 200,008 Total Value of Variable and Floating Rate Notes (cost $850,038) 850,038 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—34.4% U.S. Treasury Bills: 500M 7/20/2017 0.78 499,795 400M 9/14/2017 0.74 399,384 500M 9/14/2017 0.91 499,053 600M 9/21/2017 0.89 598,781 450M 9/28/2017 0.86 449,044 300M 10/5/2017 1.03 299,175 600M 10/12/2017 1.03 598,229 Total Value of Short-Term U.S. Government Obligations (cost $3,343,461) 3,343,461 Total Value of Investments (cost $9,439,710)** 97.3 % 9,439,710 Other Assets, Less Liabilities 2.7 263,115 Net Assets 100.0 % $9,702,825 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at June 30, 2017. ** Aggregate cost for federal income tax purposes is the same. 52 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 5,246,211 $ — $ 5,246,211 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 850,038 — 850,038 Short-Term U.S. Government Obligations — 3,343,461 — 3,343,461 Total Investments in Securities $ — $ 9,439,710 $ — $ 9,439,710 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 53 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,072.05 $4.01 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.92 $3.91 * Expenses are equal to the annualized expense ratio of .78%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 54 Portfolio of Investments GROWTH & INCOME FUND June 30, 2017 Shares Security Value COMMON STOCKS—97.7% Consumer Discretionary—15.9% 105,700 Acushnet Holdings Corporation $ 2,097,088 10,757 Adient, PLC 703,293 76,900 American Eagle Outfitters, Inc. 926,645 53,700 ARAMARK Holdings Corporation 2,200,626 80,800 Big Lots, Inc. 3,902,640 75,200 BorgWarner, Inc. 3,185,472 107,600 CBS Corporation – Class “B” 6,862,728 40,800 Coach, Inc. 1,931,472 26,600 Delphi Automotive, PLC 2,331,490 127,200 DSW, Inc. – Class “A” 2,251,440 19,000 Foot Locker, Inc. 936,320 181,500 Ford Motor Company 2,030,985 48,000 Home Depot, Inc. 7,363,200 36,100 HSN, Inc. 1,151,590 68,600 L Brands, Inc. 3,696,854 16,200 Lear Corporation 2,301,696 61,400 Magna International, Inc. 2,844,662 80,600 * Michaels Companies, Inc. 1,492,712 174,515 Newell Brands, Inc. 9,357,494 43,600 Oxford Industries, Inc. 2,724,564 32,400 Penske Automotive Group, Inc. 1,422,684 42,000 * Select Comfort Corporation 1,490,580 77,800 Tupperware Brands Corporation 5,463,894 42,700 Walt Disney Company 4,536,875 17,400 Whirlpool Corporation 3,334,188 26,400 Wyndham Worldwide Corporation 2,650,824 79,192,016 Consumer Staples—9.9% 129,100 Altria Group, Inc. 9,614,077 95,300 B&G Foods, Inc. 3,392,680 96,178 Coca-Cola Company 4,313,583 77,400 CVS Health Corporation 6,227,604 169,979 Koninklijke Ahold Delhaize NV (ADR) 3,253,398 40,300 Nu Skin Enterprises, Inc. – Class “A” 2,532,452 44,100 PepsiCo, Inc. 5,093,109 78,700 Philip Morris International, Inc. 9,243,315 28,000 Procter & Gamble Company 2,440,200 42,650 Wal-Mart Stores, Inc. 3,227,752 49,338,170 55 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2017 Shares Security Value Energy—5.5% 36,900 Anadarko Petroleum Corporation $ 1,673,046 9,300 Chevron Corporation 970,269 61,400 ConocoPhillips 2,699,144 46,900 Devon Energy Corporation 1,499,393 53,400 ExxonMobil Corporation 4,310,982 26,700 Hess Corporation 1,171,329 80,222 Marathon Oil Corporation 950,631 103,722 Marathon Petroleum Corporation 5,427,772 26,700 Occidental Petroleum Corporation 1,598,529 26,600 PBF Energy, Inc. – Class “A” 592,116 30,650 Phillips 66 2,534,449 12,900 Schlumberger, Ltd. 849,336 101,907 Suncor Energy, Inc. 2,975,684 27,252,680 Financials—15.2% 73,606 American Express Company 6,200,569 44,600 American International Group, Inc. 2,788,392 42,200 Ameriprise Financial, Inc. 5,371,638 34,400 Chubb, Ltd. 5,001,072 138,300 Citizens Financial Group, Inc. 4,934,544 87,443 Discover Financial Services 5,438,080 147,700 Financial Select Sector SPDR Fund (ETF) 3,643,759 36,700 Hamilton Lane, Inc. – Class “A” 807,033 45,200 IBERIABANK Corporation 3,683,800 14,800 iShares Russell 2000 ETF (ETF) 2,085,616 115,388 JPMorgan Chase & Company 10,546,463 64,500 MetLife, Inc. 3,543,630 15,000 Morgan Stanley 668,400 40,100 PNC Financial Services Group, Inc. 5,007,287 67,200 SPDR S&P Regional Banking (ETF) 3,692,640 128,100 Sterling Bancorp 2,978,325 94,800 U.S. Bancorp 4,922,016 76,567 Wells Fargo & Company 4,242,578 75,555,842 Health Care—15.4% 114,300 Abbott Laboratories 5,556,123 89,400 AbbVie, Inc. 6,482,394 5,300 Allergan, PLC 1,288,377 64,400 * AMN Healthcare Services, Inc. 2,514,820 45,039 Baxter International, Inc. 2,726,661 56 Shares Security Value Health Care (continued) 25,100 * Centene Corporation $ 2,004,988 85,300 Gilead Sciences, Inc. 6,037,534 24,000 Hill-Rom Holdings, Inc. 1,910,640 72,275 Johnson & Johnson 9,561,260 2,512 * Mallinckrodt, PLC 112,563 33,512 Medtronic, PLC 2,974,190 87,443 Merck & Company, Inc. 5,604,222 32,100 * Mylan NV (ADR) 1,246,122 233,493 Pfizer, Inc. 7,843,030 80,200 Phibro Animal Health Corporation – Class “A” 2,971,410 17,159 Shire, PLC (ADR) 2,835,868 53,443 Thermo Fisher Scientific, Inc. 9,324,200 31,500 * VWR Corporation 1,039,815 69,572 Zoetis, Inc. 4,339,901 76,374,118 Industrials—10.5% 37,294 3M Company 7,764,238 20,700 * Gardner Denver Holdings, Inc. 447,327 140,896 General Electric Company 3,805,601 56,000 Honeywell International, Inc. 7,464,240 14,700 Ingersoll-Rand, PLC 1,343,433 136,076 Johnson Controls International, PLC 5,900,255 53,300 Koninklijke Philips NV (ADR) 1,909,206 5,400 Lockheed Martin Corporation 1,499,094 26,300 ManpowerGroup, Inc. 2,936,395 76,200 Masco Corporation 2,911,602 14,600 Owens Corning 977,032 60,100 Schneider National, Inc. – Class “B” 1,344,437 18,700 Snap-On, Inc. 2,954,600 12,100 Stanley Black & Decker, Inc. 1,702,833 130,900 Triton International, Ltd. 4,377,296 40,200 United Technologies Corporation 4,908,822 52,246,411 Information Technology—17.5% 82,800 Apple, Inc. 11,924,856 85,100 Applied Materials, Inc. 3,515,481 106,200 * ARRIS International, PLC 2,975,724 16,300 Broadcom, Ltd. 3,798,715 241,900 Cisco Systems, Inc. 7,571,470 57 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2017 Shares Security Value Information Technology (continued) 28,243 * Dell Technologies, Inc. – Class “V” $ 1,725,930 9,784 DXC Technology Company 750,629 67,200 * eBay, Inc. 2,346,624 12,300 * FleetCor Technologies, Inc. 1,773,783 113,900 HP Enterprise Company 1,889,601 157,000 Intel Corporation 5,297,180 13,400 International Business Machines Corporation 2,061,322 20,200 Methode Electronics, Inc. 832,240 168,100 Microsoft Corporation 11,587,133 33,600 * NXP Semiconductors NV 3,677,520 94,100 Oracle Corporation 4,718,174 86,088 QUALCOMM, Inc. 4,753,779 74,100 Sabre Corporation 1,613,157 165,960 Symantec Corporation 4,688,370 22,900 TE Connectivity, Ltd. 1,801,772 22,600 * Tech Data Corporation 2,282,600 74,500 Travelport Worldwide, Ltd. 1,025,120 49,165 Western Digital Corporation 4,356,019 86,967,199 Materials—2.9% 800 Eastman Chemical Company 67,192 65,900 International Paper Company 3,730,599 84,100 * Louisiana-Pacific Corporation 2,027,651 16,100 Praxair, Inc. 2,134,055 36,050 RPM International, Inc. 1,966,528 62,500 Sealed Air Corporation 2,797,500 21,600 Trinseo SA 1,483,920 14,207,445 Real Estate—1.8% 194,900 Brixmor Property Group, Inc. (REIT) 3,484,812 20,301 Real Estate Select Sector SPDR Fund (ETF) 653,692 103,500 Tanger Factory Outlet Centers, Inc. (REIT) 2,688,930 99,800 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,976,040 8,803,474 Telecommunication Services—2.1% 142,600 AT&T, Inc. 5,380,298 114,300 Verizon Communications, Inc. 5,104,638 10,484,936 58 Shares or Principal Amount Security Value Utilities—1.0% 119,600 Exelon Corporation $ 21,900 NiSource, Inc. 555,384 4,869,356 Total Value of Common Stocks (cost $289,065,753) 485,291,647 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.7% Federal Home Loan Bank: $ 1,750M 0.9%, 7/19/2017 1,749,230 2,000M 0.94%, 7/21/2017 1,999,010 2,000M 0.9%, 7/24/2017 1,998,844 2,000M 1.01%, 8/4/2017 1,998,204 750M 0.98%, 8/11/2017 749,180 Total Value of Short-Term U.S. Government Agency Obligations (cost $8,494,271) 8,494,468 Total Value of Investments (cost $297,560,024) 99.4 % 493,786,115 Other Assets, Less Liabilities .6 2,771,982 Net Assets 100.0 % $496,558,097 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 59 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2017 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Common Stocks $ 485,291,647 $ — $ — $ 485,291,647 Short-Term U.S. Government Agency Obligations — 8,494,468 — 8,494,468 Total Investments in Securities* $ 485,291,647 $ 8,494,468 $ — $ 493,786,115 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. 60 See notes to financial statements Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,221.53 $4.52 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.11 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 61 Portfolio of Investments INTERNATIONAL FUND June 30, 2017 Shares Security Value COMMON STOCKS—99.0% United Kingdom—16.2% 104,840 British American Tobacco, PLC $ 7,147,003 25,519 DCC, PLC 2,323,293 81,819 Diageo, PLC 2,417,443 614,681 Domino’s Pizza Group, PLC 2,352,949 956,779 Lloyds Banking Group, PLC 824,337 58,929 Reckitt Benckiser Group, PLC 5,974,411 146,503 RELX Group 3,011,917 24,051,353 United States—13.7% 19,838 Accenture, PLC – Class “A” 2,453,564 49,123 MasterCard, Inc. – Class “A” 5,965,988 44,757 Philip Morris International, Inc. 5,256,710 2,004 * Priceline Group, Inc. 3,748,522 30,726 Visa, Inc. – Class “A” 2,881,484 20,306,268 India—8.5% 291,789 HDFC Bank, Ltd. 7,457,745 205,174 Housing Development Finance Corporation, Ltd. 5,126,215 12,583,960 Switzerland—7.2% 53,042 Nestle SA – Registered 4,616,076 17,660 Roche Holding AG – Genusscheine 4,497,416 97,328 * UBS Group AG 1,648,354 10,761,846 France—7.1% 77,390 Bureau Veritas SA 1,712,579 14,443 Essilor International SA 1,837,666 738 Hermes International 364,684 7,401 L’Oreal SA 1,541,840 7,315 LVMH Moet Hennessy Louis Vuitton SE 1,823,862 12,188 Sodexo SA 1,575,806 12,759 * Teleperformance 1,634,331 10,490,768 62 Shares Security Value Canada—5.9% 96,876 Alimentation Couche-Tard, Inc. – Class “B” $ 4,643,594 50,138 Canadian National Railway Company 4,068,106 8,711,700 Japan—5.2% 13,122 Daito Trust Construction Company, Ltd. 2,041,070 3,400 Keyence Corporation 1,491,496 17,200 Shimano, Inc. 2,718,969 57,689 Unicharm Corporation 1,447,418 7,698,953 Spain—4.7% 24,262 Aena SA 4,734,407 79,899 Grifols SA – Class “A” 2,225,298 6,959,705 Netherlands—4.5% 121,477 Unilever NV-CVA 6,704,170 Ireland—3.6% 284,815 Allied Irish Banks, PLC 1,610,245 35,000 Paddy Power Betfair, PLC 3,736,494 5,346,739 Hong Kong—3.5% 190,487 Link REIT (REIT) 1,449,248 106,172 Tencent Holdings, Ltd. 3,796,787 5,246,035 Germany—3.3% 47,649 SAP SE 4,976,930 China—3.2% 33,675 * Alibaba Group Holding, Ltd. (ADR) 4,744,807 Belgium—2.8% 37,092 Anheuser-Busch InBev SA/NV 4,097,091 63 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2017 Shares or Principal Amount Security Value Australia—2.4% 14,181 CSL, Ltd. $ 1,504,457 36,404 Ramsay Health Care, Ltd. 2,059,331 3,563,788 South Africa—2.1% 16,164 Naspers, Ltd. – Class “N” 3,144,459 Taiwan—1.9% 82,243 Taiwan Semiconductor Manufacturing Company, Ltd. (ADR) 2,875,215 Mexico—1.4% 21,318 Fomento Economico Mexicano SAB de CV – Class “B” (ADR) 2,096,412 Brazil—1.3% 347,277 Ambev SA (ADR) 1,906,551 Denmark—.5% 8,321 Coloplast A/S – Class “B” 695,297 Total Value of Common Stocks (cost $100,253,396) 146,962,047 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.3% United States $500M Federal Home Loan Bank, 0.98%, 8/11/2017 (cost $499,442) 499,454 Total Value of Investments (cost $100,752,838) 99.3 % 147,461,501 Other Assets, Less Liabilities .7 965,627 Net Assets 100.0 % $148,427,128 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 64 Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 24,051,353 $ — $ — 24,051,353 United States 20,306,268 — — 20,306,268 India 12,583,960 — — 12,583,960 Switzerland 10,761,846 — — 10,761,846 France 10,490,768 — — 10,490,768 Canada 8,711,700 — — 8,711,700 Japan 7,698,953 — — 7,698,953 Spain 6,959,705 — — 6,959,705 Netherlands 6,704,170 — — 6,704,170 Ireland 5,346,739 — — 5,346,739 Hong Kong 5,246,035 — — 5,246,035 Germany 4,976,930 — — 4,976,930 China 4,744,807 — — 4,744,807 Belgium 4,097,091 — — 4,097,091 Australia 3,563,788 — — 3,563,788 South Africa 3,144,459 — — 3,144,459 Taiwan 2,875,215 — — 2,875,215 Mexico 2,096,412 — — 2,096,412 Brazil 1,906,551 — — 1,906,551 Denmark 695,297 — — 695,297 Short-Term U.S. Government Agency Obligations — 499,454 — 499,454 Total Investments in Securities $ 146,962,047 $ 499,454 $ — $ 147,461,501 During the period ended June 30, 2017, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the year. See notes to financial statements 65 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,026.88 $3.42 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.42 $3.41 * Expenses are equal to the annualized expense ratio of .68%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 66 Portfolio of Investments INVESTMENT GRADE FUND June 30, 2017 Principal Amount Security Value CORPORATE BONDS—97.9% Aerospace/Defense—1.4% $ 500M Rockwell Collins, Inc., 3.2%, 3/15/2024 $ 507,569 400M Rolls-Royce, PLC, 3.625%, 10/14/2025 (a) 412,712 920,281 Automotive—.6% 400M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 403,473 Chemicals—2.9% Agrium, Inc.: 200M 3.5%, 6/1/2023 205,587 300M 3.375%, 3/15/2025 300,536 500M Dow Chemical Co., 3.5%, 10/1/2024 514,307 300M LYB International Finance Co. BV, 3.5%, 3/2/2027 296,323 500M LyondellBasell Industries NV, 6%, 11/15/2021 565,369 1,882,122 Consumer Non-Durables—.3% 200M Newell Brands, Inc., 4.2%, 4/1/2026 212,585 Energy—10.2% 900M BP Capital Markets, PLC, 3.216%, 11/28/2023 914,781 575M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 624,844 500M Continental Resources, Inc., 5%, 9/15/2022 492,500 400M DCP Midstream Operating, LP, 2.5%, 12/1/2017 400,500 400M Enable Midstream Partners, LP, 4.4%, 3/15/2027 402,210 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 522,141 Kinder Morgan Energy Partners, LP: 300M 3.5%, 3/1/2021 307,444 500M 3.45%, 2/15/2023 503,668 500M Magellan Midstream Partners, LP, 5%, 3/1/2026 552,359 Marathon Oil Corp.: 300M 6%, 10/1/2017 302,867 200M 3.85%, 6/1/2025 195,552 400M ONEOK Partners, LP, 3.375%, 10/1/2022 404,122 400M Spectra Energy, LLC, 6.2%, 4/15/2018 412,974 Valero Energy Corp.: 466M 9.375%, 3/15/2019 521,694 100M 3.4%, 9/15/2026 98,015 6,655,671 67 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2017 Principal Amount Security Value Financial Services—13.4% $ 200M American Express Co., 7%, 3/19/2018 $ 207,470 American International Group, Inc.: 400M 3.75%, 7/10/2025 408,115 200M 4.7%, 7/10/2035 213,225 500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 540,865 500M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 536,857 400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 421,602 300M Brookfield Finance, LLC, 4%, 4/1/2024 308,175 300M Compass Bank, 6.4%, 10/1/2017 303,091 500M ERAC USA Finance, LLC, 4.5%, 8/16/2021 (a) 535,934 600M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 681,655 500M GE Capital International Funding Services, Ltd., 4.418%, 11/15/2035 545,239 700M General Electric Capital Corp., 4.65%, 10/17/2021 771,545 500M International Lease Finance Corp., 8.25%, 12/15/2020 589,955 500M Key Bank NA, 3.4%, 5/20/2026 497,439 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 439,179 300M National City Corp., 6.875%, 5/15/2019 326,575 600M Protective Life Corp., 7.375%, 10/15/2019 668,410 300M Prudential Financial, Inc., 7.375%, 6/15/2019 330,831 400M State Street Corp., 3.55%, 8/18/2025 416,962 8,743,124 Financials—26.9% Bank of America Corp.: 625M 5%, 5/13/2021 682,556 200M 2.1532%, 4/24/2023 † 200,871 350M 4.1%, 7/24/2023 371,014 475M 5.875%, 2/7/2042 597,377 Barclays Bank, PLC: 400M 5.125%, 1/8/2020 427,522 600M 3.75%, 5/15/2024 619,125 300M Capital One Financial Corp., 3.75%, 4/24/2024 307,003 Citigroup, Inc.: 200M 8.5%, 5/22/2019 223,464 450M 4.5%, 1/14/2022 484,385 400M 2.2794%, 5/17/2024 † 399,968 500M 3.7%, 1/12/2026 506,613 Deutsche Bank AG: 300M 3.375%, 5/12/2021 304,120 400M 3.7%, 5/30/2024 400,526 400M General Motors Financial Co., 5.25%, 3/1/2026 432,783 68 Principal Amount Security Value Financials (continued) Goldman Sachs Group, Inc.: $ 200M 2.35%, 11/15/2021 $ 197,512 600M 5.75%, 1/24/2022 675,934 300M 3.625%, 1/22/2023 310,023 500M 3.5%, 11/16/2026 497,939 700M 6.125%, 2/15/2033 877,479 JPMorgan Chase & Co.: 300M 6%, 1/15/2018 306,764 500M 4.5%, 1/24/2022 541,760 700M 3.625%, 12/1/2027 † 694,323 400M 3.54%, 5/1/2028 401,707 300M 6.4%, 5/15/2038 402,721 Morgan Stanley: 1,450M 5.5%, 7/28/2021 1,609,316 300M 2.3732%, 5/8/2024 † 301,794 400M 3.625%, 1/20/2027 403,360 600M SunTrust Banks, Inc., 6%, 9/11/2017 604,711 U.S. Bancorp: 500M 3.6%, 9/11/2024 519,846 300M 3.1%, 4/27/2026 296,856 400M UBS AG, 4.875%, 8/4/2020 431,449 300M UBS Group Funding (Switzerland) AG, 4.253%, 3/23/2028 (a) 314,043 500M Visa, Inc., 3.15%, 12/14/2025 508,181 Wells Fargo & Co.: 900M 3.45%, 2/13/2023 922,168 500M 4.75%, 12/7/2046 535,138 250M Wells Fargo Bank NA, 5.85%, 2/1/2037 312,756 17,623,107 Food/Beverage/Tobacco—4.9% Anheuser-Busch InBev Finance, Inc.: 400M 3.75%, 1/15/2022 422,284 400M 3.65%, 2/1/2026 412,846 400M 4.9%, 2/1/2046 453,262 550M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 615,413 440M Ingredion, Inc., 4.625%, 11/1/2020 471,977 400M Mondelez International Holdings, Inc., 2%, 10/28/2021 (a) 390,127 500M PepsiCo, Inc., 3.45%, 10/6/2046 471,043 3,236,952 69 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2017 Principal Amount Security Value Food/Drug—.6% $ 400M CVS Health Corp., 3.875%, 7/20/2025 $ 416,597 Forest Products/Containers—.4% 250M Rock-Tenn Co., 4.9%, 3/1/2022 272,741 Health Care—1.9% 300M Biogen, Inc., 6.875%, 3/1/2018 310,191 450M Express Scripts Holding Co., 4.75%, 11/15/2021 486,770 400M Laboratory Corp. of America, 3.75%, 8/23/2022 416,139 1,213,100 Information Technology—2.5% 200M Apple, Inc., 2.5%, 2/9/2025 195,808 900M Diamond 1 Finance Corp., 4.42%, 6/15/2021 (a) 949,638 500M Oracle Corp., 2.4%, 9/15/2023 493,935 1,639,381 Manufacturing—2.4% CRH America Finance, Inc.: 750M 8.125%, 7/15/2018 796,855 250M 3.4%, 5/9/2027 (a) 250,534 500M Johnson Controls International, PLC, 5%, 3/30/2020 534,398 1,581,787 Media-Broadcasting—2.2% 200M ABC, Inc., 8.75%, 8/15/2021 243,866 400M British Sky Broadcasting, PLC, 9.5%, 11/15/2018 (a) 439,769 700M Comcast Corp., 4.25%, 1/15/2033 747,322 1,430,957 Media-Diversified—.6% 400M Time Warner, Inc., 3.6%, 7/15/2025 399,781 Metals/Mining—3.9% 500M Alcoa, Inc., 6.15%, 8/15/2020 540,000 400M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 428,220 500M Glencore Funding, LLC, 4.625%, 4/29/2024 (a) 523,425 500M Newmont Mining Corp., 5.125%, 10/1/2019 531,457 500M Vale Overseas, Ltd., 5.625%, 9/15/2019 528,750 2,551,852 70 Principal Amount Security Value Real Estate—9.0% $ 400M Alexandria Real Estate Equities, Inc., 3.95%, 1/15/2028 $ 407,608 AvalonBay Communities, Inc.: 300M 3.5%, 11/15/2024 307,839 200M 3.35%, 5/15/2027 200,853 400M Boston Properties, LP, 5.875%, 10/15/2019 429,092 Digital Realty Trust, LP: 300M 5.25%, 3/15/2021 325,171 300M 4.75%, 10/1/2025 323,211 400M ERP Operating, LP, 3.375%, 6/1/2025 403,155 200M HCP, Inc., 4.25%, 11/15/2023 209,986 Prologis, LP: 200M 3.35%, 2/1/2021 206,714 125M 3.75%, 11/1/2025 130,359 Realty Income Corp.: 500M 3.25%, 10/15/2022 508,119 200M 4.125%, 10/15/2026 207,125 500M Simon Property Group, LP, 3.375%, 10/1/2024 509,521 500M Tanger Properties, LP, 3.125%, 9/1/2026 469,482 400M Ventas Realty, LP, 4.75%, 6/1/2021 428,255 800M Welltower, Inc., 4%, 6/1/2025 828,530 5,895,020 Retail-General Merchandise—1.7% 400M Amazon.com, Inc., 4.8%, 12/5/2034 461,858 500M Home Depot, Inc., 5.875%, 12/16/2036 652,561 1,114,419 Telecommunications—2.1% 500M AT&T, Inc., 4.25%, 3/1/2027 517,977 900M Verizon Communications, Inc., 4.272%, 1/15/2036 871,378 1,389,355 Transportation—2.1% 400M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 479,917 300M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 328,093 600M Southwest Airlines Co., 3%, 11/15/2026 583,105 1,391,115 71 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2017 Principal Amount Security Value Utilities—7.9% $ 500M Duke Energy Progress, Inc., 4.15%, 12/1/2044 $ 524,697 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 309,217 300M Electricite de France SA, 3.625%, 10/13/2025 (a) 307,191 300M Entergy Arkansas, Inc., 4.95%, 12/15/2044 309,089 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 425,088 Great River Energy Co.: 22M 5.829%, 7/1/2017 (a) 21,617 439M 4.478%, 7/1/2030 (a) 469,892 300M MidAmerican Energy Co., 3.95%, 8/1/2047 309,317 500M Ohio Power Co., 5.375%, 10/1/2021 556,987 450M Oklahoma Gas & Electric Co., 4%, 12/15/2044 452,829 214M San Diego Gas & Electric Co., 1.914%, 2/1/2022 212,017 604M Sempra Energy, 9.8%, 2/15/2019 677,687 500M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 576,764 5,152,392 Total Value of Corporate Bonds (cost $62,468,190) 64,125,812 TAXABLE MUNICIPAL BONDS—.5% 300M Ford Foundation, 3.859%, 6/1/2047 (cost $300,064) 312,012 Total Value of Investments (cost $62,768,254) 98.4 % 64,437,824 Other Assets, Less Liabilities 1.6 1,063,664 Net Assets 100.0 % $65,501,488 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2017. 72 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 64,125,812 $ — $ 64,125,812 Taxable Municipal Bonds — 312,012 — 312,012 Total Investments in Securities* $ — $ 64,437,824 $ — $ 64,437,824 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 73 Fund Expenses (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,010.45 $5.03 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.78 $5.06 * Expenses are equal to the annualized expense ratio of 1.01%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 74 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND June 30, 2017 Principal Amount Security Value CORPORATE BONDS—76.0% Automotive—1.4% $100M BMW U.S. Capital, LLC, 1.85%, 9/15/2021 (a) $ 98,255 Chemicals—1.5% 100M Dow Chemical Co., 4.25%, 11/15/2020 106,260 Energy—1.4% 100M BP Capital Markets, PLC, 3.216%, 11/28/2023 101,642 Financial Services—8.9% 100M Ameriprise Financial, Inc., 5.3%, 3/15/2020 108,173 100M BlackRock, Inc., 5%, 12/10/2019 107,409 100M Protective Life Corp., 7.375%, 10/15/2019 111,402 100M Prudential Financial, Inc., 7.375%, 6/15/2019 110,277 100M State Street Bank & Trust, 5.25%, 10/15/2018 104,179 100M UnitedHealth Group, Inc., 2.7%, 7/15/2020 102,149 643,589 Financials—33.1% 100M Bank of America Corp., 5.65%, 5/1/2018 103,161 100M Bank of Montreal, 1.9%, 8/27/2021 98,192 100M Bank of New York Mellon Corp., 2.05%, 5/3/2021 99,139 100M Barclays Bank, PLC, 6.75%, 5/22/2019 108,476 100M Capital One Financial Corp., 3.05%, 3/9/2022 100,893 Citigroup, Inc.: 100M 6.125%, 11/21/2017 101,718 100M 2.75%, 4/25/2022 99,953 250M Citizens Bank, 2.25%, 3/2/2020 249,926 200M Danske Bank A/S, 2.7%, 3/2/2022 (a) 201,415 100M Goldman Sachs Group, Inc., 6.15%, 4/1/2018 103,228 JPMorgan Chase & Co.: 100M 6%, 1/15/2018 102,255 100M 4.5%, 1/24/2022 108,352 200M Lloyds Banking Group, PLC, 3%, 1/11/2022 202,187 200M Morgan Stanley, 2.3362%, 1/20/2022 † 202,104 100M U.S. Bank NA, 2.125%, 10/28/2019 100,777 200M UBS Group Funding (Switzerland) AG, 3.491%, 3/23/2023 (a) 204,849 100M Wachovia Corp., 5.75%, 2/1/2018 102,351 100M Wells Fargo & Co., 4.6%, 4/1/2021 107,851 2,396,827 75 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND June 30, 2017 Principal Amount Security Value Food/Beverage/Tobacco—8.5% $100M Anheuser-Busch InBev Finance, Inc., 1.9%, 2/1/2019 $ 100,262 200M Ingredion, Inc., 4.625%, 11/1/2020 214,535 100M Mead Johnson Nutrition Co., 3%, 11/15/2020 102,626 200M Mondelez International Holdings, Inc., 2%, 10/28/2021 (a) 195,063 612,486 Forest Products/Containers—1.4% 100M Georgia Pacific, LLC, 3.163%, 11/15/2021 (a) 102,181 Health Care—2.8% 100M AstraZeneca, PLC, 2.375%, 6/12/2022 99,834 100M Gilead Sciences, Inc., 2.55%, 9/1/2020 101,487 201,321 Information Technology—5.6% 100M Apple, Inc., 2.5%, 2/9/2022 100,950 Diamond 1 Finance Corp.: 100M 3.48%, 6/1/2019 (a) 102,385 100M 4.42%, 6/15/2021 (a) 105,515 100M QUALCOMM, Inc., 2.6%, 1/30/2023 99,712 408,562 Real Estate—4.4% 100M Boston Properties, LP, 5.875%, 10/15/2019 107,273 100M Realty Income Corp., 3.25%, 10/15/2022 101,624 100M Welltower, Inc., 6.125%, 4/15/2020 109,814 318,711 Telecommunications—2.7% 100M AT&T, Inc., 2.45%, 6/30/2020 100,584 100M Verizon Communications, Inc., 1.75%, 8/15/2021 96,820 197,404 Utilities—4.3% 100M Arizona Public Service Co., 8.75%, 3/1/2019 110,977 100M Ohio Power Co., 6.05%, 5/1/2018 103,519 100M Wisconsin Public Service Corp., 1.65%, 12/4/2018 99,817 314,313 Total Value of Corporate Bonds (cost $5,502,007) 5,501,551 76 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—10.6% Fannie Mae—9.2% $38M 2.5%, 8/1/2030 $ 38,447 433M 3%, 8/1/2026 – 4/1/2031 444,782 173M 3.5%, 12/1/2025 – 12/1/2029 180,258 663,487 Freddie Mac—1.4% 98M 3%, 8/1/2027 – 8/1/2030 100,165 Total Value of Residential Mortgage-Backed Securities (cost $768,850) 763,652 COVERED BONDS—6.5% Financial Services—3.4% 250M Stadshypotek AB, 1.85%, 10/2/2019 (a) 249,723 Financials—3.1% 223M Royal Bank of Canada, 2.2%, 9/23/2019 223,932 Total Value of Covered Bonds (cost $476,494) 473,655 U.S. GOVERNMENT OBLIGATIONS—4.6% U.S. Treasury Notes: 100M 1%, 3/15/2019 99,395 120M 1.125%, 7/31/2021 116,979 118M 1.375%, 4/30/2020 117,488 Total Value of U.S. Government Obligations (cost $334,227) 333,862 U.S. GOVERNMENT AGENCY OBLIGATIONS—.7% 50M Freddie Mac, 1.375%, 5/1/2020 (cost $49,788) 49,688 Total Value of Investments (cost $7,131,366) 98.4 % 7,122,408 Other Assets, Less Liabilities 1.6 112,457 Net Assets 100.0 % $7,234,865 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2017. 77 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND June 30, 2017 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 5,501,551 $ — $ 5,501,551 Residential Mortgage Backed Securities — 763,652 — 763,652 Covered Bonds — 473,655 — 473,655 U.S. Government Obligations — 333,862 — 333,862 U.S. Government Agency Obligations — 49,688 — 49,688 Total Investments in Securities* $ — $ 7,122,408 $ — $ 7,122,408 * The Portfolio of Investments provides information on the industry categorization for corporate bonds and covered bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. 78 See notes to financial statements Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,085.34 $4.29 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.67 $4.16 * Expenses are equal to the annualized expense ratio of .83%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 79 Portfolio of Investments OPPORTUNITY FUND June 30, 2017 Shares Security Value COMMON STOCKS—95.4% Consumer Discretionary—21.9% 19,300 Acushnet Holdings Corporation $ 12,800 American Eagle Outfitters, Inc. 154,240 9,900 ARAMARK Holdings Corporation 405,702 10,200 * Belmond, Ltd. – Class “A” 135,660 11,800 Big Lots, Inc. 569,940 10,600 BorgWarner, Inc. 449,016 8,200 Coach, Inc. 388,188 4,100 Delphi Automotive, PLC 359,365 23,600 DSW, Inc. – Class “A” 417,720 3,500 Foot Locker, Inc. 172,480 13,400 * Fox Factory Holding Corporation 477,040 7,000 * Helen of Troy, Ltd. 658,700 7,900 HSN, Inc. 252,010 8,400 L Brands, Inc. 452,676 2,900 Lear Corporation 412,032 9,300 * LKQ Corporation 306,435 9,600 Magna International, Inc. 444,768 21,000 * Michaels Companies, Inc. 388,920 24,800 Newell Brands, Inc. 1,329,776 5,500 Nordstrom, Inc. 263,065 7,100 Oxford Industries, Inc. 443,679 7,500 Penske Automotive Group, Inc. 329,325 1,400 Ralph Lauren Corporation 103,320 12,400 Ruth’s Hospitality Group, Inc. 269,700 9,600 * Select Comfort Corporation 340,704 18,000 * ServiceMaster Global Holdings, Inc. 705,420 5,400 * Taylor Morrison Home Corporation – Class “A” 129,654 24,500 * TRI Pointe Group, Inc. 323,155 12,200 Tupperware Brands Corporation 856,806 2,600 Whirlpool Corporation 498,212 27,800 * William Lyon Homes – Class “A” 671,092 4,600 Wolverine World Wide, Inc. 128,846 4,100 Wyndham Worldwide Corporation 411,681 13,632,239 Consumer Staples—6.0% 15,800 B&G Foods, Inc. 562,480 4,400 * Herbalife, Ltd. 313,852 30,000 Koninklijke Ahold Delhaize NV (ADR) 574,200 1,200 McCormick & Company, Inc. 117,012 6,400 Nu Skin Enterprises, Inc. – Class “A” 402,176 80 Shares Security Value Consumer Staples (continued) 16,900 * Performance Food Group Company $ 463,060 9,900 Pinnacle Foods, Inc. 588,060 5,900 Tootsie Roll Industries, Inc. 205,615 18,300 * U.S. Foods Holding Corporation 498,126 3,724,581 Energy—2.3% 1,700 * Dril-Quip, Inc. 82,960 4,600 EOG Resources, Inc. 416,392 5,200 EQT Corporation 304,668 4,900 Hess Corporation 214,963 4,600 National Oilwell Varco, Inc. 151,524 10,500 PBF Energy, Inc. – Class “A” 233,730 1,404,237 Financials—14.5% 4,400 Ameriprise Financial, Inc. 560,076 12,800 Berkshire Hills Bancorp, Inc. 449,920 29,200 Citizens Financial Group, Inc. 1,041,856 13,400 Discover Financial Services 833,346 23,400 Financial Select Sector SPDR Fund (ETF) 577,278 8,800 First Republic Bank 880,880 5,300 Great Western Bancorp, Inc. 216,293 7,500 IBERIABANK Corporation 611,250 5,200 iShares Core S&P Mid-Cap ETF (ETF) 904,540 6,400 iShares Russell 2000 ETF (ETF) 901,888 7,000 Nasdaq, Inc. 500,430 13,100 SPDR S&P Regional Banking (ETF) 719,845 25,700 Sterling Bancorp 597,525 13,100 Waddell & Reed Financial, Inc. – Class “A” 247,328 9,042,455 Health Care—12.4% 2,050 Allergan, PLC 498,335 7,900 * AMN Healthcare Services, Inc. 308,495 13,100 * Centene Corporation 1,046,428 5,800 * Charles River Laboratories International, Inc. 586,670 4,300 Dentsply Sirona, Inc. 278,812 8,200 Gilead Sciences, Inc. 580,396 8,800 Hill-Rom Holdings, Inc. 700,568 81 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2017 Shares Security Value Health Care (continued) 20,500 Phibro Animal Health Corporation – Class “A” $ 759,525 13,400 * Prestige Brands, Inc. 707,654 4,300 Quest Diagnostics, Inc. 477,988 6,100 Thermo Fisher Scientific, Inc. 1,064,267 2,900 * VCA, Inc. 267,699 14,000 * VWR Corporation 462,140 7,738,977 Industrials—11.9% 15,200 A.O. Smith Corporation 856,216 6,000 Apogee Enterprises, Inc. 341,040 14,000 * Atkore International Group, Inc. 315,700 2,800 * Dycom Industries, Inc. 250,656 9,300 ESCO Technologies, Inc. 554,745 4,700 * Gardner Denver Holdings, Inc. 101,567 3,800 Ingersoll-Rand, PLC 347,282 4,800 J.B. Hunt Transport Services, Inc. 438,624 14,400 Korn/Ferry International 497,232 5,500 ManpowerGroup, Inc. 614,075 19,300 Masco Corporation 737,453 2,400 Owens Corning 160,608 1,700 Roper Technologies, Inc. 393,601 16,600 Schneider National, Inc. 371,342 2,500 Snap-On, Inc. 395,000 2,900 Stanley Black & Decker, Inc. 408,117 19,000 Triton International, Ltd. 635,360 7,418,618 Information Technology—13.3% 12,800 * ARRIS International, PLC 358,656 2,900 Broadcom, Ltd. 675,845 5,200 * Fiserv, Inc. 636,168 2,600 * FleetCor Technologies, Inc. 374,946 2,900 Juniper Networks, Inc. 80,852 4,100 Lam Research Corporation 579,863 900 Methode Electronics, Inc. 37,080 6,300 * Microsemi Corporation 294,840 6,100 * NETGEAR, Inc. 262,910 15,800 Sabre Corporation 343,966 8,700 Silicon Motion Technology Corporation (ADR) 419,601 26,000 Symantec Corporation 734,500 2,100 TE Connectivity, Ltd. 165,228 82 Shares Security Value Information Technology (continued) 4,100 * Tech Data Corporation $ 414,100 16,100 Technology Select Sector SPDR Fund (ETF) 880,992 36,800 Travelport Worldwide, Ltd. 506,368 10,800 Western Digital Corporation 956,880 5,800 * Zebra Technologies Corporation – Class “A” 583,016 8,305,811 Materials—7.0% 11,700 * Berry Plastics Group, Inc. 667,017 2,200 Eastman Chemical Company 184,778 10,800 * Ferro Corporation 197,532 8,700 FMC Corporation 635,535 18,300 * Louisiana-Pacific Corporation 441,213 2,300 Praxair, Inc. 304,865 11,300 Sealed Air Corporation 505,788 27,600 * Summit Materials, Inc. – Class “A” 796,812 8,700 Trinseo SA 597,690 4,331,230 Real Estate—3.7% 31,600 Brixmor Property Group, Inc. (REIT) 565,008 8,700 Douglas Emmett, Inc. (REIT) 332,427 3,200 Federal Realty Investment Trust (REIT) 404,448 49,800 FelCor Lodging Trust, Inc. (REIT) 359,058 3,200 Real Estate Select Sector SPDR Fund (ETF) 103,040 2,800 Sunstone Hotel Investors, Inc. (REIT) 45,136 19,300 Tanger Factory Outlet Centers, Inc. (REIT) 501,414 2,310,531 Utilities—2.4% 200 Black Hills Corporation 13,494 4,000 NiSource, Inc. 101,440 8,400 Portland General Electric Company 383,796 3,700 SCANA Corporation 247,937 11,700 WEC Energy Group, Inc. 718,146 1,464,813 Total Value of Common Stocks (cost $49,193,217) 59,373,492 83 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2017 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.8% Federal Home Loan Bank: $750M 0.9%, 7/19/2017 $ 749,670 500M 0.99%, 8/2/2017 499,579 500M 1.01%, 8/4/2017 499,551 Total Value of Short-Term U.S. Government Agency Obligations (cost $1,748,745) 1,748,800 Total Value of Investments (cost $50,941,962) 98.2 % 61,122,292 Other Assets, Less Liabilities 1.8 1,118,109 Net Assets 100.0 % $62,240,401 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 84 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Common Stocks $ 59,373,492 $ — $ — $ 59,373,492 Short-Term U.S. Government Agency Obligations — 1,748,800 — 1,748,800 Total Investments in Securities* $ 59,373,492 $ 1,748,800 $ — $ 61,122,292 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 85 Fund Expenses (unaudited) REAL ESTATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $990.34 $5.58 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.19 $5.66 * Expenses are equal to the annualized expense ratio of 1.13%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 86 Portfolio of Investments REAL ESTATE FUND June 30, 2017 Shares Security Value COMMON STOCKS—97.0% Apartments REITs—11.4% 1,112 Apartment Investment & Management Company – Class “A” $ 47,783 1,016 AvalonBay Communities, Inc. 195,245 539 Camden Property Trust 46,090 3,464 Equity Residential 228,035 311 Essex Property Trust, Inc. 80,011 1,078 Mid-America Apartment Communities 113,600 512 UDR, Inc. 19,953 730,717 Diversified REITs—7.2% 266 CoreCivic, Inc. 7,336 136 CorEnergy Infrastructure Trust, Inc. 4,568 88 Digital Realty Trust, Inc. 9,940 1,816 Duke Realty Corporation 50,757 141 DuPont Fabros Technology, Inc. 8,624 2,148 Forest City Realty Trust, Inc. 51,917 205 Liberty Property Trust 8,346 5,005 Uniti Group, Inc. 125,826 1,903 Vornado Realty Trust 178,692 1,099 Whitestone REIT 13,463 459,469 Health Care REITs—11.6% 3,484 Care Capital Properties, Inc. 93,023 4,263 HCP, Inc. 136,245 110 Healthcare Realty Trust, Inc. 3,756 183 Healthcare Trust of America, Inc. 5,693 207 LTC Properties, Inc. 10,638 608 Omega Heathcare Investors, Inc. 20,076 1,141 * Quality Care Properties 20,892 2,637 Senior Housing Properties Trust 53,900 2,833 Ventas, Inc. 196,837 2,701 Welltower, Inc. 202,170 743,230 87 Portfolio of Investments (continued) REAL ESTATE FUND June 30, 2017 Shares Security Value Hotels REITs—2.4% 998 Hospitality Properties Trust $ 29,092 4,769 Host Hotels & Resorts, Inc. 87,130 1,033 LaSalle Hotel Properties 30,783 515 Sunstone Hotel Investors, Inc. 8,302 155,307 Manufactured Homes REITs—2.5% 1,225 Equity LifeStyle Properties, Inc. 105,766 621 Sun Communities, Inc. 54,455 160,221 Mortgage REITs—.1% 372 AGNC Investment Corporation 7,920 Office Property REITs—9.0% 543 Alexandria Real Estate Equities, Inc. 65,415 1,552 Boston Properties, Inc. 190,927 293 Brandywine Realty Trust 5,136 953 City Office REIT, Inc. 12,103 1,070 Corporate Office Properties Trust 37,482 304 Douglas Emmett, Inc. 11,616 436 Empire State Realty Trust, Inc. – Class “A” 9,056 1,272 * Equity Commonwealth 40,195 44 Franklin Street Properties Corporation 488 640 Mack-Cali Realty Corporation 17,370 2,624 New York REIT, Inc. 22,671 3,632 Paramount Group, Inc. 58,112 767 Piedmont Office Realty Trust, Inc. – Class “A” 16,168 353 SL Green Realty Corporation 37,347 2,716 Tier REIT, Inc. 50,192 574,278 Real Estate Services—3.1% 7,419 * Marcus & Millichap, Inc. 195,565 Regional Malls REITs—26.4% 9,461 CBL & Associates Properties, Inc. 79,756 13,901 GGP, Inc. 327,508 3,565 Macerich Company 206,984 2,268 Pennsylvania Real Estate Investment Trust 25,674 3,773 Simon Property Group, Inc. 610,320 88 Shares Security Value Regional Malls REITs continued 8,603 Tanger Factory Outlet Centers, Inc. $ 223,506 3,086 Taubman Centers, Inc. 183,771 3,449 Washington Prime Group, Inc. 28,868 1,686,387 Shopping Centers REITs—4.0% 103 Acadia Realty Trust 2,863 1,539 Brixmor Property Group, Inc. 27,517 308 Cedar Realty Trust, Inc. 1,494 4,035 DDR Corporation 36,597 602 Federal Realty Investment Trust 76,087 992 Kimco Realty Corporation 18,203 396 Kite Realty Group Trust 7,496 169 Ramco-Gershenson Properties Trust 2,180 315 Regency Centers Corporation 19,732 3,522 Retail Properties of America, Inc. – Class “A” 43,004 652 Weingarten Realty Investors 19,625 254,798 Single Tenant REITs—3.0% 5,571 Select Income REIT 133,871 5,034 Spirit Realty Capital, Inc. 37,302 843 STORE Capital Corporation 18,925 513 VEREIT, Inc. 4,176 194,274 Storage REITs—14.9% 2,607 CubeSmart 62,672 2,961 Extra Space Storage, Inc. 230,958 90 Iron Mountain, Inc. 3,092 3,048 Life Storage, Inc. 225,857 2,067 Public Storage 431,031 953,610 Student Housing REITs—.3% 452 American Campus Communities, Inc. 21,380 89 Portfolio of Investments (continued) REAL ESTATE FUND June 30, 2017 Shares Security Value Warehouse/Industrial REITs—1.1% 81 DCT Industrial Trust, Inc. $ 4,329 39 EastGroup Properties, Inc. 3,268 194 First Industrial Realty Trust, Inc. 5,552 992 Prologis, Inc. 58,171 71,320 Total Value of Common Stocks (cost $6,048,161) 97.0 % 6,208,476 Other Assets, Less Liabilities 3.0 190,441 Net Assets 100.0 % $6,398,917 * Non-income producing Summary of Abbreviations: REITs Real Estate Investment Trusts 90 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Common Stocks* $ 6,208,476 $ — $ — $ 6,208,476 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 91 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,134.67 $4.34 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.11 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 92 Portfolio of Investments SELECT GROWTH FUND June 30, 2017 Shares Security Value COMMON STOCKS—98.0% Consumer Discretionary—15.9% 15,625 Home Depot, Inc. $ 2,396,875 9,300 Lear Corporation 1,321,344 10,900 McDonald’s Corporation 1,669,444 25,400 Nordstrom, Inc. 1,214,882 12,700 PVH Corporation 1,454,150 14,700 Wyndham Worldwide Corporation 1,476,027 9,532,722 Consumer Staples—4.9% 31,600 Sysco Corporation 1,590,428 17,700 Wal-Mart Stores, Inc. 1,339,536 2,929,964 Energy—1.7% 5,260 Chevron Corporation 548,776 5,680 ExxonMobil Corporation 458,546 1,007,322 Financials—12.4% 29,200 Bank of New York Mellon Corporation 1,489,784 15,390 Discover Financial Services 957,104 16,500 JPMorgan Chase & Company 1,508,100 22,500 SunTrust Banks, Inc. 1,276,200 6,600 Travelers Companies, Inc. 835,098 25,900 U.S. Bancorp 1,344,728 7,411,014 Health Care—19.0% 27,500 Baxter International, Inc. 1,664,850 13,700 * Celgene Corporation 1,779,219 22,300 * Centene Corporation 1,781,324 39,600 * Hologic, Inc. 1,797,048 20,800 Merck & Company, Inc. 1,333,072 14,000 * Varian Medical Systems, Inc. 1,444,660 8,400 * Waters Corporation 1,544,256 11,344,429 93 Portfolio of Investments (continued) SELECT GROWTH FUND June 30, 2017 Shares Security Value Industrials—12.8% 18,100 Eaton Corporation, PLC $ 1,408,723 23,000 Emerson Electric Company 1,371,260 9,400 General Dynamics Corporation 1,862,140 6,600 Huntington Ingalls Industries, Inc. 1,228,656 11,200 Parker Hannifin Corporation 1,789,984 7,660,763 Information Technology—28.8% 18,300 * Adobe Systems, Inc. 2,588,352 1,600 * Alphabet, Inc. – Class “A” 1,487,488 15,000 * Arista Networks, Inc. 2,246,850 68,100 * Cadence Design Systems, Inc. 2,280,669 18,300 * Citrix Systems, Inc. 1,456,314 14,400 * Facebook, Inc. – Class “A” 2,174,112 7,800 * FleetCor Technologies, Inc. 1,124,838 37,500 NetApp, Inc. 1,501,875 32,500 * Take-Two Interactive Software 2,384,850 17,245,348 Materials—2.5% 15,700 Celanese Corporation – Series “A” 1,490,558 Total Value of Common Stocks (cost $47,819,281) 58,622,120 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.8% $500M Federal Home Loan Bank, 0.98%, 8/11/2017 (cost $499,442) 499,453 Total Value of Investments (cost $48,318,723) 98.8 % 59,121,573 Other Assets, Less Liabilities 1.2 707,839 Net Assets 100.0 % $59,829,412 * Non-income producing 94 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Common Stocks $ 58,622,120 $ — $ — $ 58,622,120 Short-Term U.S. Government Agency Obligations — 499,453 — 499,453 Total Investments in Securities* $ 58,622,120 $ 499,453 $ — $ 59,121,573 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 95 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,068.74 $4.10 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.82 $4.01 * Expenses are equal to the annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 96 Portfolio of Investments SPECIAL SITUATIONS FUND June 30, 2017 Shares Security Value COMMON STOCKS—96.9% Consumer Discretionary—17.0% 107,000 * 1-800-FLOWERS.COM, Inc. $1,043,250 57,000 Acushnet Holdings Corporation 1,130,880 58,500 American Eagle Outfitters, Inc. 704,925 76,500 * Belmond, Ltd. 1,017,450 114,000 * Century Communities, Inc. 2,827,200 60,500 DSW, Inc. – Class “A” 1,070,850 108,000 Entravision Communications Corporation – Class “A” 712,800 138,500 * Fox Factory Holding Corporation 4,930,600 12,500 * Helen of Troy, Ltd. 1,176,250 72,000 * Live Nation Entertainment, Inc. 2,509,200 32,500 * LKQ Corporation 1,070,875 31,800 * Malibu Boats, Inc. 822,666 40,500 * Michaels Companies, Inc. 750,060 38,500 * Motorcar Parts of America, Inc. 1,087,240 54,500 Newell Brands, Inc. 2,922,290 28,500 Oxford Industries, Inc. 1,780,965 29,500 Penske Automotive Group, Inc. 1,295,345 82,500 Regal Entertainment Group – Class “A” 1,687,950 48,500 Ruth’s Hospitality Group, Inc. 1,054,875 71,500 * ServiceMaster Holdings, Inc. 2,802,085 18,000 * Taylor Morrison Home Corporation – Class “A” 432,180 132,000 * TRI Pointe Group, Inc. 1,741,080 24,500 Tupperware Brands Corporation 1,720,635 19,000 * Visteon Corporation 1,939,140 74,000 * William Lyon Homes – Class “A” 1,786,360 40,017,151 Consumer Staples—3.7% 58,000 B&G Foods, Inc. 2,064,800 52,500 * Performance Food Group Company 1,438,500 39,000 Pinnacle Foods, Inc. 2,316,600 36,500 Tootsie Roll Industries, Inc. 1,272,025 63,500 * U.S. Foods Holding Corporation 1,728,470 8,820,395 97 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2017 Shares Security Value Energy—2.0% 16,500 Delek U.S. Holdings, Inc. $436,260 19,500 * Dril-Quip, Inc. 951,600 90,000 * Jagged Peak Energy, Inc. 1,201,500 36,000 PBF Energy, Inc. – Class “A” 801,360 14,000 * Tesoro Corporation 1,310,400 4,701,120 Financials—20.1% 56,500 AllianceBernstein Holding, LP (MLP) 1,336,225 54,500 American Financial Group, Inc. 5,415,665 38,500 Aspen Insurance Holdings, Ltd. 1,919,225 68,500 * Atlas Financial Holdings, Inc. 1,020,650 81,500 Berkshire Hills Bancorp, Inc. 2,864,725 56,000 Brown & Brown, Inc. 2,411,920 28,000 * Capstar Financial Holdings, Inc. 496,720 59,500 Citizens Financial Group, Inc. 2,122,960 38,500 * FCB Financial Holdings, Inc. – Class “A” 1,838,375 111,500 Financial Select Sector SPDR Fund (ETF) 2,750,705 44,000 Great Western Bancorp, Inc. 1,795,640 69,500 * Green Bancorp, Inc. 1,348,300 46,000 Guaranty Bancorp 1,251,200 20,300 IBERIABANK Corporation 1,654,450 8,000 iShares Russell 2000 ETF (ETF) 1,127,360 75,500 OceanFirst Financial Corporation 2,047,560 35,500 Prosperity Bancshares, Inc. 2,280,520 22,000 QCR Holdings, Inc. 1,042,800 61,500 * Seacoast Banking Corporation 1,482,150 32,500 Simmons First National Corporation – Class “A” 1,719,250 51,500 SPDR S&P Regional Banking (ETF) 2,829,925 179,500 Sterling Bancorp 4,173,375 136,000 TCF Financial Corporation 2,167,840 19,500 Waddell & Reed Financial, Inc. – Class “A” 368,160 47,465,700 Health Care—11.4% 24,500 * ANI Pharmaceuticals, Inc. 1,146,600 24,000 * Cambrex Corporation 1,434,000 59,000 * Centene Corporation 4,712,920 15,500 * Charles River Laboratories 1,567,825 58,500 * DepoMed, Inc. 628,290 41,000 Hill-Rom Holdings, Inc. 3,264,010 98 Shares Security Value Health Care (continued) 13,000 * ICON, PLC $1,271,270 64,000 * Integra LifeSciences Holdings Corporation 3,488,640 46,500 PerkinElmer, Inc. 3,168,510 69,500 Phibro Animal Health Corporation – Class “A” 2,574,975 16,500 * VCA, Inc. 1,523,115 60,000 * VWR Corporation 1,980,600 26,760,755 Industrials—13.6% 70,000 A.O. Smith Corporation 3,943,100 23,000 Apogee Enterprises, Inc. 1,307,320 58,500 * Atkore International Group, Inc. 1,319,175 26,400 Comfort Systems USA, Inc. 979,440 52,000 Esco Technologies, Inc. 3,101,800 33,000 * Gardner Denver Holdings, Inc. 713,130 29,000 ITT, Inc. 1,165,220 31,000 Masco Corporation 1,184,510 138,000 * NCI Building Systems, Inc. 2,304,600 44,500 Orbital ATK, Inc. 4,377,020 10,000 Owens Corning 669,200 22,500 * Patrick Industries, Inc. 1,639,125 15,000 Regal Beloit Corporation 1,223,250 60,000 Schneider National, Inc. – Class “B” 1,342,200 12,000 Snap-On, Inc. 1,896,000 48,500 * SPX Corporation 1,220,260 17,000 Standex International Corporation 1,541,900 65,500 Triton International, Ltd. 2,190,320 32,117,570 Information Technology—12.0% 52,300 * ARRIS International, PLC 1,465,446 76,500 * Autobytel, Inc. 964,665 43,500 * Axcelis Technologies, Inc. 911,325 65,500 * CommScope Holding Company, Inc. 2,490,965 112,500 * Extreme Networks, Inc. 1,037,250 14,500 Hackett Group, Inc. 224,750 24,000 * IAC/InterActiveCorp 2,477,760 16,000 Lam Research Corporation 2,262,880 54,000 * Microsemi Corporation 2,527,200 33,500 MKS Instruments, Inc. 2,254,550 63,000 * Orbotech, Ltd. 2,055,060 60,000 * Perficient, Inc. 1,118,400 99 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2017 Shares Security Value Information Technology (continued) 45,600 Silicon Motion Technology Corporation (ADR) $2,199,288 110,500 Travelport Worldwide, Ltd. 1,520,480 28,500 Western Digital Corporation 2,525,100 22,500 * Zebra Technologies Corporation – Class “A” 2,261,700 28,296,819 Materials—9.2% 43,000 AptarGroup, Inc. 3,734,980 36,000 * Berry Global Group, Inc. 2,052,360 153,000 * Ferro Corporation 2,798,370 68,000 * Louisiana-Pacific Corporation 1,639,480 24,500 Sealed Air Corporation 1,096,620 22,000 Sensient Technologies Corporation 1,771,660 96,000 * Summit Materials, Inc. – Class “A” 2,771,520 61,500 Trinseo SA 4,225,050 29,500 WestRock Company 1,671,470 21,761,510 Real Estate—5.1% 89,500 Brixmor Property Group, Inc. (REIT) 1,600,260 74,000 Douglas Emmett, Inc. (REIT) 2,827,540 19,000 Federal Realty Investment Trust (REIT) 2,401,410 177,500 FelCor Lodging Trust, Inc. (REIT) 1,279,775 71,500 Sunstone Hotel Investors, Inc. (REIT) 1,152,580 69,500 Tanger Factory Outlet Centers, Inc. (REIT) 1,805,610 52,000 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,029,600 12,096,775 Utilities—2.8% 17,500 Pinnacle West Capital Corporation 1,490,300 42,500 Portland General Electric Company 1,941,825 18,000 SCANA Corporation 1,206,180 30,500 WEC Energy Group, Inc. 1,872,090 6,510,395 Total Value of Common Stocks (cost $167,831,382) 228,548,190 100 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.1% Federal Home Loan Bank: $ 500M 0.92%, 7/13/2017 $ 499,863 1,000M 0.935%, 7/17/2017 999,615 500M 0.98%, 8/11/2017 499,453 1,000M 0.99%, 8/2/2017 999,158 1,500M 1%, 7/19/2017 1,499,340 500M 1.01%, 8/4/2017 499,551 Total Value of Short-Term U.S. Government Agency Obligations (cost $4,996,765) 4,996,980 Total Value of Investments (cost $172,828,147) 99.0 % 233,545,170 Other Assets, Less Liabilities 1.0 2,355,413 Net Assets 100.0 % $235,900,583 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund MLP Master Limited Partnership REIT Real Estate Investment Trust 101 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2017 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Common Stocks $ 228,548,190 $ — $ — $ 228,548,190 Short-Term U.S. Government Agency Obligations — 4,996,980 — 4,996,980 Total Investments in Securities* $ 228,548,190 $ 4,996,980 $ — $ 233,545,170 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. 102 See notes to financial statements Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/17) (6/30/17) (1/1/17–6/30/17)* Expense Examples Actual $1,000.00 $1,048.81 $4.37 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.53 $4.31 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2017, and are based on the total value of investments. 103 Portfolio of Investments TOTAL RETURN FUND June 30, 2017 Shares Security Value COMMON STOCKS—57.4% Consumer Discretionary—9.4% 5,600 Acushnet Holdings Corporation $111,104 551 Adient, PLC 36,024 4,000 American Eagle Outfitters, Inc. 48,200 2,800 ARAMARK Holdings Corporation 114,744 4,100 Big Lots, Inc. 198,030 3,900 BorgWarner, Inc. 165,204 5,550 CBS Corporation – Class “B” 353,979 2,000 Coach, Inc. 94,680 1,400 Delphi Automotive, PLC 122,710 6,600 DSW, Inc. – Class “A” 116,820 1,100 Foot Locker, Inc. 54,208 9,300 Ford Motor Company 104,067 2,500 Home Depot, Inc. 383,500 1,800 HSN, Inc. 57,420 3,400 L Brands, Inc. 183,226 1,050 Lear Corporation 149,184 3,150 Magna International, Inc. 145,940 4,000 * Michaels Companies, Inc. 74,080 9,058 Newell Brands, Inc. 485,690 2,400 Oxford Industries, Inc. 149,976 1,800 Penske Automotive Group, Inc. 79,038 2,500 * Select Comfort Corporation 88,725 4,000 Tupperware Brands Corporation 280,920 2,200 Walt Disney Company 233,750 900 Whirlpool Corporation 172,458 1,350 Wyndham Worldwide Corporation 135,554 4,139,231 Consumer Staples—5.8% 6,750 Altria Group, Inc. 502,672 4,800 B&G Foods, Inc. 170,880 5,000 Coca-Cola Company 224,250 4,000 CVS Health Corporation 321,840 8,913 Koninklijke Ahold Delhaize NV (ADR) 170,595 2,100 Nu Skin Enterprises, Inc. – Class “A” 131,964 2,300 PepsiCo, Inc. 265,627 4,100 Philip Morris International, Inc. 481,545 1,450 Procter & Gamble Company 126,368 2,250 Wal-Mart Stores, Inc. 170,280 2,566,021 104 Shares Security Value Energy—3.2% 1,800 Anadarko Petroleum Corporation $81,612 500 Chevron Corporation 52,165 3,100 ConocoPhillips 136,276 2,400 Devon Energy Corporation 76,728 2,750 ExxonMobil Corporation 222,007 1,400 Hess Corporation 61,418 4,000 Marathon Oil Corporation 47,400 5,400 Marathon Petroleum Corporation 282,582 1,300 Occidental Petroleum Corporation 77,831 1,400 PBF Energy, Inc. – Class “A” 31,164 1,550 Phillips 66 128,170 600 Schlumberger, Ltd. 39,504 5,200 Suncor Energy, Inc. 151,840 1,388,697 Financials—8.9% 3,800 American Express Company 320,112 2,300 American International Group, Inc. 143,796 2,200 Ameriprise Financial, Inc. 280,038 1,700 Chubb, Ltd. 247,146 7,500 Citizens Financial Group, Inc. 267,600 4,450 Discover Financial Services 276,745 7,100 Financial Select Sector SPDR Fund (ETF) 175,157 1,800 Hamilton Lane, Inc. – Class “A” 39,582 2,300 IBERIABANK Corporation 187,450 1,100 iShares Russell 2000 ETF (ETF) 155,012 6,000 JPMorgan Chase & Company 548,400 3,200 MetLife, Inc. 175,808 700 Morgan Stanley 31,192 2,050 PNC Financial Services Group, Inc. 255,983 3,200 SPDR S&P Regional Banking (ETF) 175,840 6,700 Sterling Bancorp 155,775 5,000 U.S. Bancorp 259,600 4,000 Wells Fargo & Company 221,640 3,916,876 Health Care—9.0% 5,950 Abbott Laboratories 289,229 4,700 AbbVie, Inc. 340,797 200 Allergan, PLC 48,618 3,300 * AMN Healthcare Services, Inc. 128,865 105 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2017 Shares Security Value Health Care (continued) 2,317 Baxter International, Inc. $140,271 1,400 * Centene Corporation 111,832 4,300 Gilead Sciences, Inc. 304,354 1,250 Hill-Rom Holdings, Inc. 99,512 3,750 Johnson & Johnson 496,087 118 * Mallinckrodt, PLC 5,288 1,850 Medtronic, PLC 164,188 4,600 Merck & Company, Inc. 294,814 1,600 * Mylan NV (ADR) 62,112 12,200 Pfizer, Inc. 409,798 4,100 Phibro Animal Health Corporation – Class “A” 151,905 840 Shire, PLC (ADR) 138,827 2,700 Thermo Fisher Scientific, Inc. 471,069 1,850 * VWR Corporation 61,069 3,700 Zoetis, Inc. 230,806 3,949,441 Industrials—6.2% 1,850 3M Company 385,152 1,100 * Gardner Denver Holdings, Inc. 23,771 7,350 General Electric Company 198,523 2,900 Honeywell International, Inc. 386,541 800 Ingersoll-Rand, PLC 73,112 7,015 Johnson Controls International, PLC 304,170 2,800 Koninklijke Philips NV (ADR) 100,296 250 Lockheed Martin Corporation 69,403 1,400 ManpowerGroup, Inc. 156,310 3,900 Masco Corporation 149,019 700 Owens Corning 46,844 3,400 Schneider National, Inc. – Class “B” 76,058 1,200 Snap-On, Inc. 189,600 650 Stanley Black & Decker, Inc. 91,475 6,800 Triton International, Ltd. 227,392 2,000 United Technologies Corporation 244,220 2,721,886 Information Technology—10.3% 4,300 Apple, Inc. 619,286 4,400 Applied Materials, Inc. 181,764 5,500 * ARRIS International, PLC 154,110 900 Broadcom, Ltd. 209,745 12,600 Cisco Systems, Inc. 394,380 106 Shares Security Value Information Technology (continued) 1,460 * Dell Technologies, Inc. – Class “V” $ 89,221 545 DXC Technology Company 41,812 3,450 * eBay, Inc. 120,474 700 * FleetCor Technologies, Inc. 100,947 5,950 HP Enterprise Company 98,710 8,200 Intel Corporation 276,668 700 International Business Machines Corporation 107,681 1,200 Methode Electronics, Inc. 49,440 8,800 Microsoft Corporation 606,584 1,700 * NXP Semiconductors NV 186,065 4,800 Oracle Corporation 240,672 4,300 QUALCOMM, Inc. 237,446 3,700 Sabre Corporation 80,549 8,400 Symantec Corporation 237,300 1,100 TE Connectivity, Ltd. 86,548 1,200 * Tech Data Corporation 121,200 3,800 Travelport Worldwide, Ltd. 52,288 2,400 Western Digital Corporation 212,640 4,505,530 Materials—1.7% 3,500 International Paper Company 198,135 4,400 * Louisiana-Pacific Corporation 106,084 850 Praxair, Inc. 112,668 1,800 RPM International, Inc. 98,190 3,100 Sealed Air Corporation 138,756 1,100 Trinseo SA 75,570 729,403 Real Estate—1.1% 10,300 Brixmor Property Group, Inc. (REIT) 184,164 987 Real Estate Select Sector SPDR Fund (ETF) 31,781 5,600 Tanger Factory Outlet Centers, Inc. (REIT) 145,488 5,200 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 102,960 464,393 Telecommunication Services—1.2% 7,450 AT&T, Inc. 281,088 5,900 Verizon Communications, Inc. 263,494 544,582 107 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2017 Shares or Principal Amount Security Value Utilities—.6% 6,200 Exelon Corporation $223,634 1,100 NiSource, Inc. 27,896 251,530 Total Value of Common Stocks (cost $21,007,060) 25,177,590 CORPORATE BONDS—20.7% Aerospace/Defense—.2% $100M Rockwell Collins, Inc., 3.2%, 3/15/2024 101,514 Automotive—.2% 100M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 100,868 Chemicals—.5% 100M Agrium, Inc., 3.375%, 3/15/2025 100,179 100M Dow Chemical Co., 3.5%, 10/1/2024 102,861 203,040 Consumer Non-Durables—.5% 200M Newell Brands, Inc., 4.2%, 4/1/2026 212,585 Energy—1.4% 200M BP Capital Markets, PLC, 3.216%, 11/28/2023 203,285 100M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 108,669 100M DCP Midstream Operating, LP, 2.5%, 12/1/2017 100,125 100M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 104,428 100M Valero Energy Corp., 9.375%, 3/15/2019 111,951 628,458 Financial Services—2.9% 100M American Express Co., 7%, 3/19/2018 103,735 100M American International Group, Inc., 3.75%, 7/10/2025 102,029 100M Ameriprise Financial, Inc., 5.3%, 3/15/2020 108,173 100M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 107,371 100M BlackRock, Inc., 5%, 12/10/2019 107,409 ERAC USA Finance, LLC: 100M 4.5%, 8/16/2021 (a) 107,187 100M 3.3%, 10/15/2022 (a) 102,432 100M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 113,609 100M General Electric Capital Corp., 5.625%, 9/15/2017 100,821 108 Principal Amount Security Value Financial Services (continued) $ 100M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) $109,795 100M Prudential Financial, Inc., 7.375%, 6/15/2019 110,277 100M State Street Corp., 3.55%, 8/18/2025 104,241 1,277,079 Financials—4.8% Bank of America Corp.: 100M 5%, 5/13/2021 109,209 100M 2.1532%, 4/24/2023 † 100,435 100M 4.1%, 7/24/2023 106,004 100M Barclays Bank, PLC, 5.125%, 1/8/2020 106,881 100M Capital One Financial Corp., 3.75%, 4/24/2024 102,334 Citigroup, Inc.: 100M 6.125%, 11/21/2017 101,719 100M 4.5%, 1/14/2022 107,641 100M Deutsche Bank AG, 3.7%, 5/30/2024 100,132 100M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 103,341 200M HSBC Holdings, PLC, 2.8487%, 5/25/2021 † 207,009 JPMorgan Chase & Co.: 100M 6%, 1/15/2018 102,255 100M 4.5%, 1/24/2022 108,352 100M 3.625%, 12/1/2027 † 99,189 Morgan Stanley: 200M 5.5%, 7/28/2021 221,975 100M 2.3732%, 5/8/2024 † 100,598 100M SunTrust Banks, Inc., 6%, 9/11/2017 100,785 100M U.S. Bancorp, 3.6%, 9/11/2024 103,969 100M Visa, Inc., 3.15%, 12/14/2025 101,636 2,083,464 Food/Beverage/Tobacco—.9% Anheuser-Busch InBev Finance, Inc.: 100M 3.65%, 2/1/2026 103,211 100M 4.9%, 2/1/2046 113,316 200M Mondelez International Holdings, Inc., 2%, 10/28/2021 (a) 195,063 411,590 Food/Drug—.5% 200M CVS Health Corp., 3.875%, 7/20/2025 208,298 Forest Products/Containers—.3% 100M Rock-Tenn Co., 4.9%, 3/1/2022 109,096 109 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2017 Principal Amount Security Value Health Care—.7% $100M Biogen, Inc., 6.875%, 3/1/2018 $103,397 100M Express Scripts Holding Co., 4.75%, 11/15/2021 108,171 100M Laboratory Corp. of America, 3.75%, 8/23/2022 104,035 315,603 Higher Education—.2% 100M Yale University, 2.086%, 4/15/2019 100,744 Information Technology—1.0% 100M Apple, Inc., 2.5%, 2/9/2025 97,904 200M Diamond 1 Finance Corp., 4.42%, 6/15/2021 (a) 211,031 150M Oracle Corp., 2.4%, 9/15/2023 148,181 457,116 Manufacturing—.3% 100M Johnson Controls International, PLC, 5%, 3/30/2020 106,880 Media-Broadcasting—.3% 100M Comcast Corp., 5.15%, 3/1/2020 108,395 Media-Diversified—.2% 100M Time Warner, Inc., 3.6%, 7/15/2025 99,945 Metals/Mining—.2% 100M Newmont Mining Corp., 5.125%, 10/1/2019 106,291 Real Estate—2.1% 200M Alexandria Real Estate Equities, Inc., 3.95%, 1/15/2028 203,804 200M AvalonBay Communities, Inc., 3.5%, 11/15/2024 205,226 100M ERP Operating, LP, 3.375%, 6/1/2025 100,789 100M HCP, Inc., 4.25%, 11/15/2023 104,993 100M Prologis, LP, 3.35%, 2/1/2021 103,357 100M Ventas Realty, LP, 4.75%, 6/1/2021 107,064 100M Welltower, Inc., 4%, 6/1/2025 103,566 928,799 Retail-General Merchandise—.6% 100M Amazon.com, Inc., 4.8%, 12/5/2034 115,464 100M Home Depot, Inc., 5.875%, 12/16/2036 130,512 245,976 110 Principal Amount Security Value Telecommunications—.2% $100M AT&T, Inc., 3.8%, 3/15/2022 $103,614 Transportation—1.0% 100M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 119,979 100M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 109,364 Southwest Airlines Co.: 100M 2.65%, 11/5/2020 101,269 100M 3%, 11/15/2026 97,184 427,796 Utilities—1.7% 100M Duke Energy Progress, Inc., 4.15%, 12/1/2044 104,939 100M Electricite de France SA, 3.625%, 10/13/2025 (a) 102,397 100M Entergy Arkansas, Inc., 4.95%, 12/15/2044 103,030 100M Ohio Power Co., 5.375%, 10/1/2021 111,397 100M Oklahoma Gas & Electric Co., 4%, 12/15/2044 100,629 100M Sempra Energy, 9.8%, 2/15/2019 112,200 100M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 115,353 749,945 Total Value of Corporate Bonds (cost $8,984,551) 9,087,096 RESIDENTIAL MORTGAGE-BACKED SECURITIES—5.8% Fannie Mae—5.1% 46M 2.5%, 7/1/2031 46,185 192M 3%, 6/1/2030 – 11/1/2030 197,747 610M 3.5%, 11/1/2028 – 11/1/2046 630,759 1,001M 4%, 7/1/2041 – 3/1/2047 1,055,595 189M 4.5%, 8/1/2041 – 1/1/2047 204,340 91M 5%, 3/1/2042 99,960 2,234,586 Freddie Mac—.7% 73M 3.5%, 7/1/2044 75,337 81M 4%, 7/1/2044 – 4/1/2045 84,999 152M 4.5%, 12/1/2043 163,737 324,073 Total Value of Residential Mortgage-Backed Securities (cost $2,570,329) 2,558,659 111 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2017 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—2.9% $100M U.S. Treasury Bonds, 3.125%, 8/15/2044 $105,678 U.S. Treasury Notes: 600M 0.375%, 1/15/2027 (TIPS) 596,914 300M 1.0725%, 4/30/2019 † 299,992 250M 1.1425%, 1/31/2019 † 250,377 Total Value of U.S. Government Obligations (cost $1,260,573) 1,252,961 VARIABLE AND FLOATING RATE NOTES—2.4% Municipal Bonds 500M Mississippi Business Fin. Corp., 1%, 12/1/2030 † 500,000 535M Valdez, AK Marine Term. Rev., 0.89%, 12/1/2033 † 535,000 Total Value of Variable and Floating Rate Notes (cost $1,034,726) 1,035,000 TAXABLE MUNICIPAL BONDS—.8% 50M Chicago, IL O’Hare Airport, 5%, 1/1/2042 56,148 75M Katy, TX ISD, 5%, 2/15/2042 88,211 90M New York City Trans. Fin. Auth., 3.05%, 5/1/2027 89,393 50M New York State Dorm Auth., 4%, 2/15/2037 (b) 53,195 50M Oregon State GO, 5%, 8/1/2037 59,752 Total Value of Taxable Municipal Bonds (cost $346,634) 346,699 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—4.5% Federal Home Loan Bank: 1,000M 0.9%, 7/19/2017 999,560 500M 0.94%, 7/21/2017 499,753 500M 1.01%, 8/4/2017 499,551 Total Value of Short-Term U.S. Government Agency Obligations (cost $1,998,811) 1,998,864 SHORT-TERM CORPORATE NOTES—4.3% Food/Beverage/Tobacco—2.1% Coca-Cola Co.: 500M 1%, 7/25/2017 (c) 499,624 400M 0.95%, 7/14/2017 (c) 399,833 899,457 Information Technology—1.1% 500M Apple, Inc., 1.02%, 9/18/2017 (c) 498,750 112 Principal Amount Security Value Media-Diversified—1.1% $ 500M Walt Disney Co., 0.91%, 7/17/2017 (c) $499,739 Total Value of Short-Term Corporate Notes (cost $1,898,205) 1,897,946 Total Value of Investments (cost $39,100,889) 98.8 % 43,354,815 Other Assets, Less Liabilities 1.2 533,192 Net Assets 100.0 % $43,888,007 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2017. Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund GO General Obligations ISD Independent School District REIT Real Estate Investment Trust TIPS Treasury Inflation-Protected Securities 113 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2017 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2017: Level 1 Level 2 Level 3 Total Common Stocks $ 25,177,590 $ — $ — $ 25,177,590 Corporate Bonds — 9,087,096 — 9,087,096 Residential Mortgage-Backed Securities — 2,558,659 — 2,558,659 U.S. Government Obligations — 1,252,961 — 1,252,961 Variable and Floating Rate Notes Municipal Bonds — 1,035,000 — 1,035,000 Taxable Municipal Bonds — 346,699 — 346,699 Short-Term U.S. Government Agency Obligations — 1,998,864 — 1,998,864 Short-Term Corporate Notes — 1,897,946 — 1,897,946 Total Investments in Securities* $ 25,177,590 $ 18,177,225 $ — $ 43,354,815 * The Portfolio of Investments provides information on the industry categorization for common stocks, corporate bonds and short-term corporate notes. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2017. Transfers, if any, between Levels are recognized at the end of the reporting period. 114 See notes to financial statements This page left intentionally blank. 115 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 COVERED GOVERNMENT BALANCED CALL EQUITY FUND FOR CASH GROWTH & INCOME STRATEGY INCOME INCOME GOVERNMENT MANAGEMENT INCOME Assets Investments in securities and futures contracts: At identified cost $ 5,744,920 $ 7,319,237 $ 84,455,313 $ 99,530,250 $ 28,550,521 $ 9,439,710 $ 297,560,024 At value (Note 1A) $ 5,977,745 $ 8,101,190 $ 120,171,637 $ 102,738,070 $ 28,373,052 $ 9,439,710 $ 493,786,115 Cash 72,282 188,827 956,974 1,701,720 362,353 406,547 983,931 Receivables: Investment securities sold — 122,975 297,139 1,272,562 414,511 — 2,604,700 Options contracts sold — 6,543 — Deposits at broker for futures contracts 85,012 — Interest and dividends 34,997 8,980 195,712 1,572,604 110,949 1,184 623,166 Trust shares sold 66,348 68,838 46,556 11,328 6,686 136,432 48,177 Other assets 312 457 6,771 6,176 1,964 631 28,286 Total Assets 6,236,696 8,497,810 121,674,789 107,302,460 29,269,515 9,984,504 498,074,375 Liabilities Options written, at value (Note 5) $ — $ 164,899 (a) $ — $ — $ — $ — $ — Payables: Investment securities purchased 9,190 116,156 — 2,309,156 422,971 — 958,576 Due to broker-variation margin futures 20,359 — Trust shares redeemed 8,630 8,912 33,170 41,103 7,164 265,852 206,662 Accrued advisory fees 3,014 6,249 75,168 64,669 14,277 — 299,820 Accrued expenses 13,520 12,688 19,369 56,569 19,784 15,827 51,220 Total Liabilities 54,713 308,904 127,707 2,471,497 464,196 281,679 1,516,278 Net Assets $ 6,181,983 $ 8,188,906 $ 121,547,082 $ 104,830,963 $ 28,805,319 $ 9,702,825 $ 496,558,097 Net Assets Consist of: Capital paid in $ 5,716,945 $ 7,394,668 $ 82,975,440 $ 120,846,224 $ 29,918,355 $ 9,702,825 $ 284,134,936 Undistributed net investment income 69,517 74,029 1,235,945 1,819,781 228,325 — 3,777,103 Accumulated net realized gain (loss) on investments, futures and options contracts 162,696 (53,699 ) 1,619,373 (21,042,862 ) (1,163,892 ) — 12,419,967 Net unrealized appreciation (depreciation) in value of investments, futures and options contracts 232,825 773,908 35,716,324 3,207,820 (177,469 ) — 196,226,091 Total $ 6,181,983 $ 8,188,906 $ 121,547,082 $ 104,830,963 $ 28,805,319 $ 9,702,825 $ 496,558,097 Shares of beneficial interest outstanding (Note 2) 580,998 749,627 5,619,291 16,683,311 3,035,118 9,702,825 11,078,683 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ $44.82 (a) Premiums received from written options $ 116 See notes to financial statements 117 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 LIMITED DURATION INVESTMENT HIGH QUALITY REAL SELECT SPECIAL INTERNATIONAL GRADE BOND OPPORTUNITY ESTATE GROWTH SITUATIONS Assets Investments in securities: At identified cost $ 100,752,838 $ 62,768,254 $ 7,131,366 $ 50,941,962 $ 6,048,161 $ 48,318,723 $ 172,828,147 At value (Note 1A) $ 147,461,501 $ 64,437,824 $ 7,122,408 $ 61,122,292 $ 6,208,476 $ 59,121,573 $ 233,545,170 Cash 377,559 198,555 187,331 703,920 227,327 1,082,248 594,204 Receivables: Investment securities sold 76,578 433,122 98,266 432,389 — 2,417,956 1,983,946 Interest and dividends 719,087 771,768 50,754 49,282 18,773 21,428 198,722 Trust shares sold 6,780 115,144 2,371 81,829 4,547 115,734 101,119 Other assets 8,161 3,921 449 2,901 412 3,071 12,579 Total Assets 148,649,666 65,960,334 7,461,579 62,392,613 6,459,535 62,762,010 236,435,740 Liabilities Payables: Investment securities purchased — 400,510 205,795 86,625 19,970 2,878,153 311,571 Trust shares redeemed 65,758 9,481 759 3,514 19,985 7,057 43,258 Accrued advisory fees 92,658 32,295 3,562 37,978 3,900 36,863 145,188 Accrued expenses 64,122 16,560 16,598 24,095 16,763 13,525 35,140 Total Liabilities 222,538 458,846 226,714 152,212 60,618 2,935,598 535,157 Net Assets $ 148,427,128 $ 65,501,488 $ 7,234,865 $ 62,240,401 $ 6,398,917 $ 59,826,412 $ 235,900,583 Net Assets Consist of: Capital paid in $ 102,551,673 $ 65,760,470 $ 7,358,047 $ 51,797,933 $ 6,311,441 $ 46,338,321 $ 167,342,981 Undistributed net investment income (deficit) 1,067,206 (718,515 ) (86,679 ) 203,672 219,230 117,556 868,133 Accumulated net realized gain (loss) on investments and foreign currency transactions (1,902,193 ) (1,210,037 ) (27,545 ) 58,466 (292,069 ) 2,567,685 6,972,446 Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions 46,710,442 1,669,570 (8,958 ) 10,180,330 160,315 10,802,850 60,717,023 Total $ 148,427,128 $ 65,501,488 $ 7,234,865 $ 62,240,401 $ 6,398,917 $ 59,826,412 $ 235,900,583 Shares of beneficial interest outstanding (Note 2) 6,079,500 6,184,953 754,313 3,637,103 626,842 4,412,243 6,512,506 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 24.41 $ 10.59 $ 9.59 $ 17.11 $ 10.21 $ 13.56 $ 36.22 118 See notes to financial statements 119 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 TOTAL RETURN Assets Investments in securities: At identified cost $ 39,100,889 At value (Note 1A) $ 43,354,815 Cash 501,586 Receivables: Investment securities sold 199,046 Interest and dividends 143,261 Trust shares sold 13,149 Other assets 2,494 Total Assets 44,214,351 Liabilities Payables: Investment securities purchased 247,423 Trust shares redeemed 28,579 Accrued advisory fees 26,940 Accrued expenses 23,402 Total Liabilities 326,344 Net Assets $ 43,888,007 This page left intentionally blank. Net Assets Consist of: Capital paid in $ 39,414,194 Undistributed net investment income 9,757 Accumulated net realized gain on investments 210,130 Net unrealized appreciation in value of investments 4,253,926 Total $ 43,888,007 Shares of beneficial interest outstanding (Note 2) 3,381,133 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 12.98 120 See notes to financial statements 121 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2017 COVERED GOVERNMENT BALANCED CALL EQUITY FUND FOR CASH GROWTH & INCOME STRATEGY INCOME INCOME GOVERNMENT MANAGEMENT INCOME Investment Income Income: Interest $ 70,513 $ — $ 12,006 $ 2,833,748 $ 337,007 $ 31,127 $ 24,347 Dividends 50,511 (a) 134,943 1,698,973 (b) — — — 5,635,488 (c) Total income 121,024 134,943 1,710,979 2,833,748 337,007 31,127 5,659,835 Expenses (Notes 1 and 4): Advisory fees 30,080 42,886 444,687 384,301 108,433 34,646 1,780,089 Professional fees 8,287 16,077 13,401 13,850 7,975 17,350 42,866 Custodian fees and expenses 2,887 675 2,033 6,905 3,490 2,278 5,153 Reports and notices to shareholders 200 800 8,250 7,500 3,100 1,900 25,972 Registration fees 25 27 640 641 641 641 640 Trustees’ fees 401 339 3,703 3,196 907 292 15,124 Other expenses 3,260 127 4,196 36,093 6,237 3,656 15,763 Total expenses 45,140 60,931 476,910 452,486 130,783 60,763 1,885,607 Less: Expenses waived and/or assumed (Note 4) (6,016 ) — — — (21,687 ) (32,906 ) — Expenses paid indirectly (Note 1G) (342 ) (22 ) (1,887 ) (2,482 ) (412 ) (149 ) (2,841 ) Net expenses 38,782 60,909 475,023 450,004 108,684 27,708 1,882,766 Net investment income 82,242 74,034 1,235,956 2,383,744 228,323 3,419 3,777,069 Realized and Unrealized Gain (Loss) on Investments, Futures and Options Contracts (Note 3): Net realized gain (loss) on: Investments 181,658 221,076 1,661,131 1,157,083 (156,842 ) — 13,826,799 Futures contracts (18,965 ) — Options contracts — 7,342 21,016 — Net realized gain (loss) on investments, futures and options contracts 162,693 228,418 1,682,147 1,157,083 (156,842 ) — 13,826,799 Net unrealized appreciation (depreciation) on: Investments 54,442 202,363 3,670,614 549,540 262,806 — 16,218,957 Futures contracts (4,573 ) — Options contracts — (35,050 ) — Net unrealized appreciation on investments futures and options contracts 49,869 167,313 3,670,614 549,540 262,806 — 16,218,957 Net gain on investments, futures and options contracts purchased 212,562 395,731 5,352,761 1,706,623 105,964 — 30,045,756 Net Increase in Net Assets Resulting from Operations $ 294,804 $ 469,765 $ 6,588,717 $ 4,090,367 $ 334,287 $ 3,419 $ 33,822,825 (a) Net of $432 foreign taxes withheld (b) Net of $7,139 foreign taxes withheld (c) Net of $31,796 foreign taxes withheld 122 See notes to financial statements 123 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2017 LIMITED DURATION INVESTMENT HIGH QUALITY REAL SELECT SPECIAL INTERNATIONAL GRADE BOND OPPORTUNITY ESTATE GROWTH SITUATIONS Investment Income Income: Interest $ 4,768 $ 1,172,201 $ 72,238 $ 3,460 $ — $ 390 $ 11,637 Dividends 1,628,877 (d) — — 436,565 (e) 261,608 348,259 1,763,527 Total income 1,633,645 1,172,201 72,238 440,025 261,608 348,649 1,775,164 Expenses (Notes 1 and 4): Advisory fees 515,530 240,358 29,261 213,582 28,151 211,483 853,073 Professional fees 19,350 10,300 7,092 8,674 7,250 7,450 20,474 Custodian fees and expenses 7,055 2,198 2,963 6,633 2,636 2,750 4,849 Reports and notices to shareholders 8,350 4,400 1,799 3,750 2,100 5,950 13,900 Registration fees 641 641 640 642 640 640 642 Trustees’ fees 4,207 2,000 242 1,672 231 1,743 7,114 Other expenses 12,291 6,012 3,413 2,505 1,453 1,724 9,341 Total expenses 567,424 265,909 45,410 237,458 42,461 231,740 909,393 Less: Expenses waived (Note 4) — (48,063 ) (5,852 ) — Expenses paid indirectly (Note 1G) (1,014 ) (1,003 ) (245 ) (1,105 ) (84 ) (637 ) (2,354 ) Net expenses 566,410 216,843 39,313 236,353 42,377 231,103 907,039 Net investment income 1,067,235 955,358 32,925 203,672 219,231 117,546 868,125 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments 4,733,702 133,692 (6,951 ) 659,060 (259,361 ) 2,567,675 7,134,838 Foreign currency transactions (Note 1C) (40,524 ) — Net realized gain (loss) on investments and foreign currency transactions 4,693,178 133,692 (6,951 ) 659,060 (259,361 ) 2,567,675 7,134,838 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 21,635,736 630,567 58,053 3,824,425 (74,023 ) 4,388,058 7,269,457 Net gain (loss) on investments and foreign currency transactions 26,328,914 764,259 51,102 4,483,485 (333,384 ) 6,955,733 14,404,295 Net Increase (Decrease) in Net Assets Resulting from Operations $ 27,396,149 $ 1,719,617 $ 84,027 $ 4,687,157 $ (114,153 ) $ 7,073,279 $ 15,272,420 (d) Net of $ 180,551 foreign taxes withheld (e) Net of $3,245 foreign taxes withheld 124 See notes to financial statements 125 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2017 TOTAL RETURN Investment Income Income: Interest $ 168,127 Dividends 285,892 (f) Total income 454,019 Expenses (Notes 1 and 4): Advisory fees 157,292 Professional fees 8,212 Custodian fees and expenses 4,884 Reports and notices to shareholders 3,754 Registration fees 640 Trustees’ fees 1,302 Other expenses 4,437 Total expenses 180,521 Less: Expenses waived (Note 4) — Expenses paid indirectly (Note 1G) (931 ) Net expenses 179,590 Net investment income 274,429 Realized and Unrealized Gain (Loss) on Investments This page left intentionally blank. (Note 3): Net realized gain on investments 280,843 Net unrealized appreciation on investments 1,431,294 Net gain on investments 1,712,137 Net Increase in Net Assets Resulting from Operations $ 1,986,566 (f) Net of $1,793 foreign taxes withheld 126 See notes to financial statements 127 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS COVERED CALL BALANCED INCOME STRATEGY EQUITY INCOME FUND FOR INCOME 1/1/17 to 1/1/16 to 1/1/17 to 5/2/16 to 1/1/17 to 1/1/16 to 1/1/17 to 1/1/16 to 6/30/17 12/31/16 6/30/17 12/31/16 * 6/30/17 12/31/16 6/30/17 12/31/16 Increase (Decrease) in Net Assets From Operations Net investment income $ 82,242 $ 88,913 $ 74,034 $ 44,665 $ 1,235,956 $ 2,293,943 $ 2,383,744 $ 4,769,721 Net realized gain (loss) on investments, futures and options contracts 162,693 100,648 228,418 (282,117 ) 1,682,147 2,737,951 1,157,083 (1,100,897 ) Net unrealized appreciation of investments, futures and options contracts 49,869 236,326 167,313 606,595 3,670,614 8,846,824 549,540 6,756,011 Net increase in net assets resulting from operations 294,804 425,887 469,765 369,143 6,588,717 13,878,718 4,090,367 10,424,835 Distributions to Shareholders Net investment income (102,597 ) — (44,670 ) — (2,293,954 ) (2,153,046 ) (5,236,876 ) (5,391,490 ) Net realized gains (97,642 ) — — — (2,744,455 ) (3,734,490 ) — — Total distributions (200,239 ) — (44,670 ) — (5,038,409 ) (5,887,536 ) (5,236,876 ) (5,391,490 ) Trust Share Transactions Proceeds from shares sold 785,117 3,355,425 3,192,486 9,997,901 1,878,348 3,766,513 2,142,022 2,997,139 Reinvestment of distributions 200,239 — 44,670 — 5,038,409 5,887,536 5,236,876 5,391,490 Cost of shares redeemed (3,546,728 ) (178,581 ) (5,681,351 ) (159,038 ) (3,605,285 ) (7,976,411 ) (2,828,744 ) (7,028,139 ) Net increase (decrease) from trust share transactions (2,561,372 ) 3,176,844 (2,444,195 ) 9,838,863 3,311,472 1,677,638 4,550,154 1,360,490 Net increase (decrease) in net assets (2,466,807 ) 3,602,731 (2,019,100 ) 10,208,006 4,861,780 9,668,820 3,403,645 6,393,835 Net Assets Beginning of period 8,648,790 5,046,059 10,208,006 — 116,685,302 107,016,482 101,427,318 95,033,483 End of period † $ 6,181,983 $ 8,648,790 $ 8,188,906 $ 10,208,006 $ 121,547,082 $ 116,685,302 $ 104,830,963 $ 101,427,318 †Includes undistributed net investment income of $ 69,517 $ 89,444 $ 74,029 $ 44,665 $ 1,235,945 $ 2,293,943 $ 1,819,781 $ 4,668,188 Trust Shares Issued and Redeemed Sold 74,464 328,826 294,460 985,167 87,300 189,937 341,005 487,203 Issued for distributions reinvested 19,107 — 4,087 — 237,437 326,179 848,764 940,923 Redeemed (336,942 ) (17,589 ) (518,646 ) (15,441 ) (168,062 ) (400,943 ) (450,764 ) (1,152,181 ) Net increase (decrease) in trust shares outstanding (243,371 ) 311,237 (220,099 ) 969,726 156,675 115,173 739,005 275,945 * From May 2, 2016 (commencement of operations) to December 31, 2016. 128 See notes to financial statements 129 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS GOVERNMENT GOVERNMENT CASH MANAGEMENT GROWTH & INCOME INTERNATIONAL 1/1/17 to 1/1/16 to 1/1/17 to 1/1/16 to 1/1/17 to 1/1/16 to 1/1/17 to 1/1/16 to 6/30/17 12/31/16 6/30/17 12/31/16 6/30/17 12/31/16 6/30/17 12/31/16 Increase (Decrease) in Net Assets From Operations Net investment income $ 228,323 $ 415,325 $ 3,419 $ — $ 3,777,069 $ 7,591,426 $ 1,067,235 $ 1,670,829 Net realized gain (loss) on investments and foreign currency transactions (156,842 ) 167,007 — — 13,826,799 18,841,035 4,693,178 5,080,148 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 262,806 (439,798 ) — — 16,218,957 16,838,008 21,635,736 (12,205,192 ) Net increase (decrease) in net assets resulting from operations 334,287 142,534 3,419 — 33,822,825 43,270,469 27,396,149 (5,454,215 ) Distributions to Shareholders Net investment income (565,317 ) (637,207 ) (3,419 ) — (7,591,392 ) (6,459,887 ) (1,560,148 ) (1,623,198 ) Net realized gains — (18,784,208 ) (21,983,908 ) — — Total distributions (565,317 ) (637,207 ) (3,419 ) — (26,375,600 ) (28,443,795 ) (1,560,148 ) (1,623,198 ) Trust Share Transactions Proceeds from shares sold 521,286 2,067,791 11,232,662 21,696,027 2,132,219 5,231,017 1,288,871 3,684,475 Reinvestment of distributions 565,317 637,207 3,419 — 26,375,600 28,443,795 1,560,148 1,623,198 Cost of shares redeemed (1,461,403 ) (2,575,897 ) (11,449,487 ) (25,738,180 ) (14,416,392 ) (30,568,649 ) (4,697,223 ) (7,482,137 ) Net increase (decrease) from trust share transactions (374,800 ) 129,101 (213,406 ) (4,042,153 ) 14,091,427 3,106,163 (1,848,204 ) (2,174,464 ) Net increase (decrease) in net assets (605,830 ) (365,572 ) (213,406 ) (4,042,153 ) 21,538,652 17,932,837 23,987,797 (9,251,877 ) Net Assets Beginning of period 29,411,149 29,776,721 9,916,231 13,958,384 475,019,445 457,086,608 124,439,331 133,691,208 End of period † $ 28,805,319 $ 29,411,149 $ 9,702,825 $ 9,916,231 $ 496,558,097 $ 475,019,445 $ 148,427,128 $ 124,439,331 †Includes undistributed net investment income of $ 228,325 $ 565,319 $ — $ — $ 3,777,103 $ 7,591,426 $ 1,067,206 $ 1,560,119 Trust Shares Issued and Redeemed Sold 54,777 212,127 11,232,662 21,696,027 47,854 127,571 58,582 176,382 Issued for distributions reinvested 60,013 65,759 3,419 — 603,699 759,717 72,666 80,436 Redeemed (154,256 ) (263,764 ) (11,449,487 ) (25,738,180 ) (324,776 ) (737,137 ) (206,431 ) (355,017 ) Net increase (decrease) in trust shares outstanding (39,466 ) 14,122 (213,406 ) (4,042,153 ) 326,777 150,151 (75,183 ) (98,199 ) 130 See notes to financial statements 131 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS LIMITED DURATION INVESTMENT GRADE HIGH QUALITY BOND OPPORTUNITY REAL ESTATE 1/1/17 to 1/1/16 to 1/1/17 to 1/1/16 to 1/1/17 to 1/1/16 to 1/1/17 to 1/1/16 to 6/30/17 12/31/16 6/30/17 12/31/16 6/30/17 12/31/16 6/30/17 12/31/16 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 955,358 $ 1,930,804 $ 32,925 $ (23,268 ) $ 203,672 $ 372,100 $ 219,231 $ 113,231 Net realized gain (loss) on investments 133,692 108,860 (6,951 ) 87,700 659,060 159,810 (259,361 ) 143,778 Net unrealized appreciation (depreciation) of investments 630,567 832,063 58,053 (39,631 ) 3,824,425 3,582,873 (74,023 ) 163,821 Net increase (decrease) in net assets resulting from operations 1,719,617 2,871,727 84,027 24,801 4,687,157 4,114,783 (114,153 ) 420,830 Distributions to Shareholders Net investment income (2,510,135 ) (2,594,609 ) (144,072 ) (58,111 ) (372,100 ) (185,108 ) (113,232 ) (37,714 ) Net realized gains — (173,121 ) (33,942 ) Total distributions (2,510,135 ) (2,594,609 ) (144,072 ) (58,111 ) (372,100 ) (185,108 ) (286,353 ) (71,656 ) Trust Share Transactions Proceeds from shares sold 2,044,825 4,240,378 926,817 2,545,068 5,889,185 11,416,769 1,315,760 3,064,328 Reinvestment of distributions 2,510,135 2,594,609 144,072 58,111 372,100 185,108 286,353 71,657 Cost of shares redeemed (2,357,628 ) (5,037,845 ) (1,613,010 ) (569,288 ) (1,072,729 ) (2,908,776 ) (2,535,889 ) (1,233,869 ) Net increase (decrease) from trust share transactions 2,197,332 1,797,142 (542,121 ) 2,033,891 5,188,556 8,693,101 (933,776 ) 1,902,116 Net increase (decrease) in net assets 1,406,814 2,074,260 (602,166 ) 2,000,581 9,503,613 12,622,776 (1,334,282 ) 2,251,290 Net Assets Beginning of period 64,094,674 62,020,414 7,837,031 5,836,450 52,736,788 40,114,012 7,733,199 5,481,909 End of period † $ 65,501,488 $ 64,094,674 $ 7,234,865 $ 7,837,031 $ 62,240,401 $ 52,736,788 $ 6,398,917 $ 7,733,199 †Includes undistributed net investment income (deficit) of $ (718,515 ) $ 836,262 $ (86,679 ) $ 24,468 $ 203,672 $ 372,100 $ 219,230 $ 113,231 Trust Shares Issued and Redeemed Sold 193,483 393,060 96,464 261,586 356,426 782,642 126,939 289,558 Issued for distributions reinvested 240,665 249,722 15,118 6,016 22,703 13,601 26,812 7,372 Redeemed (222,694 ) (467,925 ) (168,626 ) (58,513 ) (65,103 ) (195,533 ) (251,038 ) (112,653 ) Net increase (decrease) in trust shares outstanding 211,454 174,857 (57,044 ) 209,089 314,026 600,710 (97,287 ) 184,277 132 See notes to financial statements 133 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS SELECT GROWTH SPECIAL SITUATIONS TOTAL RETURN 1/1/17 to 1/1/16 to 1/1/17 to 1/1/16 to 1/1/17 to 1/1/16 to 6/30/17 12/31/16 6/30/17 12/31/16 6/30/17 12/31/16 Increase (Decrease) in Net Assets From Operations Net investment income $ 117,546 $ 301,574 $ 868,125 $ 2,139,310 $ 274,429 $ 556,840 Net realized gain on investments 2,567,675 5,700,391 7,134,838 2,795,013 280,843 276,149 Net unrealized appreciation (depreciation) of investments 4,388,058 (3,849,242 ) 7,269,457 26,538,583 1,431,294 1,711,186 Net increase in net assets resulting from operations 7,073,279 2,152,723 15,272,420 31,472,906 1,986,566 2,544,175 Distributions to Shareholders Net investment income (301,564 ) (302,470 ) (2,139,302 ) (1,100,614 ) (682,830 ) (540,341 ) Net realized gains (5,700,381 ) (3,354,825 ) (2,798,466 ) (13,593,030 ) — — Total distributions (6,001,945 ) (3,657,295 ) (4,937,768 ) (14,693,644 ) (682,830 ) (540,341 ) Trust Share Transactions Proceeds from shares sold 1,888,082 4,743,137 2,246,470 3,401,363 2,993,687 5,072,292 Reinvestment of distributions 6,001,945 3,657,295 4,937,768 14,693,644 682,830 540,341 Cost of shares redeemed (1,567,730 ) (2,460,331 ) (5,838,628 ) (12,774,843 ) (1,492,222 ) (3,725,512 ) Net increase from trust share transactions 6,322,297 5,940,101 1,345,610 5,320,164 2,184,295 1,887,121 Net increase in net assets 7,393,631 4,435,529 11,680,262 22,099,426 3,488,031 3,890,955 Net Assets Beginning of period 52,432,781 47,997,252 224,220,321 202,120,895 40,399,976 36,509,021 End of period † $ 59,826,412 $ 52,432,781 $ 235,900,583 $ 224,220,321 $ 43,888,007 $ 40,399,976 †Includes undistributed net investment income of $ 117,556 $ 301,574 $ 868,133 $ 2,139,310 $ 9,757 $ 418,158 Trust Shares Issued and Redeemed Sold 140,705 371,591 63,779 112,686 233,827 421,740 Issued for distributions reinvested 467,077 305,794 141,931 534,314 53,556 47,440 Redeemed (117,140 ) (189,192 ) (165,598 ) (411,970 ) (116,641 ) (305,968 ) Net increase in trust shares outstanding 490,642 488,193 40,112 235,030 170,742 163,212 134 See notes to financial statements 135 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Balanced Income Fund, Covered Call Strategy Fund, Equity Income Fund, Fund For Income, Government Fund, Government Cash Management Fund (formerly Cash Management Fund), Growth & Income Fund, International Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund, Opportunity Fund, Real Estate Fund, Select Growth Fund, Special Situations Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. Each Fund is an investment company and accordingly follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board (“FASB”) Accounting Standard Codification Topic 946 “Financial Services—Investment Companies” including FASB Accounting Standard Update ASU 2013-08. Each Fund is diversified except for Real Estate Fund which is non-diversified. The objective of each Fund as of June 30, 2017 is as follows: Balanced Income Fund seeks income as its primary objective and has a secondary objective of capital appreciation. Covered Call Strategy Fund seeks long-term capital appreciation. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Government Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Limited Duration High Quality Bond Fund seeks current income consistent with low volatility of principal. Opportunity Fund seeks long-term capital growth. Real Estate Fund seeks total return. 136 Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities or an authorized pricing service. Fixed income securities, other than short-term debt securities held by the Government Cash Management Fund, are priced based upon evaluated prices that are provided by a pricing service. Other securities may also be priced based upon valuations that are provided by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of Foresters Investment Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or are deemed to be unreliable, or do not appear to reflect significant events that have occurred prior to the time as of which the net asset value is calculated, the securities may be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use evaluated prices from a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currencies are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. The Government Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the 137 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities and options and futures contracts traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate, covered and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities, pass-through certificates and loan participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized in Level 3. Short-term notes that are valued at amortized cost by the Government Cash Management Fund are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation 138 Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of the unobservable valuation inputs. The aggregate value by input level, as of June 30, 2017, for each Fund’s investments is included following each Fund’s portfolio of investments. B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2016, capital loss carryovers were as follows: Not Subject to Expiration Fund Total 2017 2018 Long Term Short Term Covered Call Strategy $278,242 $— $— $— $278,242 Fund For Income 22,195,447 15,502,053 — 5,435,503 1,257,891 Government 1,006,919 — — 140,669 866,250 International 6,224,564 5,191,811 1,032,753 — — Investment Grade 1,343,040 1,145,101 — 197,939 — Limited Duration High Quality Bond 20,594 — — — 20,594 Opportunity 508,062 — — — 508,062 Total Return 66,830 — — — 66,830 During the year ended December 31, 2016, the following Funds had utilized/expired capital loss carryovers of: Fund Utilized Expired Balanced Income $1,322 $— Fund For Income — 3,694,844 Government 16,977 — International 5,246,581 — Investment Grade — 684,231 Opportunity 190,490 — Total Return 208,062 — As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. 139 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2014–2016, or are expected to be taken in the Funds’ 2017 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to Shareholders—The Separate Accounts, which own the shares of the Funds, will receive all dividends and other distributions by them. All dividends and distributions are reinvested by the Separate Accounts in additional shares of the distributing Funds. Distributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Government Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. 140 E. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost of securities is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon serves as custodian for the Funds and may provide credits against custodian charges based on uninvested cash balances of the Funds. For the period ended June 30, 2017, the Funds received credits in the amount of $12,328. Certain of the Funds reduced expenses through brokerage service arrangements. For the period ended June 30, 2017, the Balanced Income, Equity Income, Growth & Income, Opportunity, Special Situations and Total Return Funds’ expenses were reduced by a total of $3,180 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts for which a Fund is an investment option. 141 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 3. Security Transactions —For the period ended June 30, 2017, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Balanced Income $ 3,410,468 $4,833,264 $425,317 $851,576 Covered Call Strategy 6,821,233 9,324,933 — — Equity Income 9,449,637 9,617,190 — — Fund For Income 34,398,135 32,227,497 — — Government 4,468,344 3,950,114 822,551 1,741,106 Growth & Income 39,397,886 53,279,329 — — International 21,852,718 23,380,338 — — Investment Grade 18,942,248 17,030,829 — 694,012 Limited Duration High Quality Bond 3,581,212 4,238,062 253,688 — Opportunity 13,835,433 10,109,231 — — Real Estate 1,733,592 2,818,553 — — Select Growth 18,834,539 18,355,211 — — Special Situations 34,455,504 41,202,552 — — Total Return 7,651,107 8,558,359 1,599,111 1,338,926 142 At June 30, 2017, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation ) Balanced Income $ 5,750,019 $ 360,199 $ 131,020 $ 229,179 Covered Call Strategy 7,321,045 926,430 146,285 780,145 Equity Income 84,518,094 37,884,196 2,230,653 35,653,543 Fund For Income 99,982,065 3,427,137 671,132 2,756,005 Government 28,550,521 187,824 365,293 (177,469 ) Growth & Income 298,938,447 207,415,530 12,567,862 194,847,668 International 101,079,116 47,386,804 1,004,419 46,382,385 Investment Grade 64,254,495 1,278,492 1,095,163 183,329 Limited Duration High Quality Bond 7,242,309 17,867 137,768 (119,901 ) Opportunity 50,996,036 12,050,029 1,923,773 10,126,256 Real Estate 6,059,246 441,829 292,599 149,230 Select Growth 48,318,723 11,369,316 566,466 10,802,850 Special Situations 172,990,148 66,457,362 5,902,340 60,555,022 Total Return 39,366,843 5,124,666 1,136,694 3,987,972 4. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trust are officers of the Trust’s investment adviser, FIMCO and its transfer agent, Foresters Investor Services, Inc. (“FIS”). Trustees of the Trust who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the period ended June 30, 2017, total trustee fees accrued by the Funds amounted to $42,473. The Investment Advisory Agreement provides as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the period ended June 30, 2017, FIMCO has voluntarily waived advisory fees in the amount of $6,016 on Balanced Income Fund, $21,687 on Government Fund, $48,063 on Investment Grade Fund and $5,852 on Limited Duration High Quality Bond Fund in order to limit the advisory fees on these Funds to .60% of their average daily net assets. During the period ended June 30, 2017, FIMCO has voluntarily waived advisory fees in the amount of $32,906 on Government Cash Management 143 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 Fund to prevent a negative yield on the Fund’s shares. For the period ended June 30, 2017, total advisory fees accrued to FIMCO were $5,073,852 of which $114,524 was voluntarily waived by FIMCO as noted above. Ziegler Capital Management, LLC serves as investment subadviser to Covered Call Strategy Fund, Muzinich & Co., Inc. serves as investment subadviser to Fund For Income, Vontobel Asset Management, Inc. serves as investment subadviser to International Fund and Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. The subadvisers are paid by FIMCO and not by the Funds. 5. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, 144A securities are deemed to be liquid. At June 30, 2017, the Fund For Income held one hundred ninety-two 144A securities with an aggregate value of $48,678,753 representing 46.4% of the Fund’s net assets, the Government Fund held one 144A security with a value of $604,549 representing 2.1% of the Fund’s net assets, the Investment Grade Fund held sixteen 144A securities with an aggregate value of $6,744,435 representing 10.3% of the Fund’s net assets, the Limited Duration High Quality Bond Fund held eight 144A securities with an aggregate value of $1,259,386 representing 17.4% of the Fund’s net assets and the Total Return Fund held eight 144A securities with an aggregate value of $1,045,938 representing 2.4% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At June 30, 2017, the Total Return Fund held four Section 4(2) securities with an aggregate value of $1,897,946 representing 4.3% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 6. Derivatives —Some of the Funds may invest in various derivatives. A derivative is a financial instrument which has a value that is based on—or “derived from”—the values of other assets, reference rates, or indices. The Funds may invest in derivatives for hedging purposes. Derivatives may relate to a wide variety of underlying references, such as commodities, stocks, bonds, interest rates, currency exchange rates, and related indices. Derivatives include futures contracts and options on futures contracts, forward-commitment transactions, options on securities, caps, floors, collars, swap contracts, and other financial instruments. Some derivatives, such as futures contracts and certain options, are traded on U.S. commodity and securities exchanges, while other 144 derivatives, such as swap contracts, are privately negotiated and entered into in the over-the-counter market (“OTC”). The risks associated with the use of derivatives are different from, and possibly greater than, the risks associated with investing directly in securities and other traditional investments. The use of a derivative involves the risk that a loss may be sustained as a result of the insolvency or bankruptcy of the other party to the contract (usually referred to as a “counterparty”) or the failure of the counterparty to make required payments or otherwise comply with the terms of the contract. Additionally, the use of credit derivatives can result in losses if FIMCO, or a Fund’s subadviser, as applicable, does not correctly evaluate the creditworthiness of the issuer on which the credit derivative is based. Derivatives may be subject to liquidity risk, which exists when a particular derivative is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is relatively illiquid (as is the case with many OTC derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. Derivatives may be subject to pricing or “basis” risk, which exists when a particular derivative becomes extraordinarily expensive relative to historical prices or the prices of corresponding cash market instruments. Under certain market conditions, it may not be economically feasible to initiate a transaction or liquidate a position in time to avoid a loss or take advantage of an opportunity. Because many derivatives have leverage or borrowing components, adverse changes in the value or level of the underlying asset, reference rate, or index can result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. Like most other investments, derivative instruments are subject to the risk that the market value of the instrument will change in a way detrimental to the Funds’ interest. The Funds bear the risk that FIMCO will incorrectly forecast future market trends or the values of assets, reference rates, indices, or other financial or economic factors in establishing derivative positions for the Funds. If FIMCO attempts to use a derivative as a hedge against, or as a substitute for, a portfolio investment, the Funds will be exposed to the risk that the derivative will have or will develop an imperfect or no correlation with the portfolio investment. This could cause substantial losses for the Funds. While hedging strategies involving derivative instruments can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other investments. Many derivatives, in 145 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 particular OTC derivatives, are complex and often valued subjectively. Improper valuations can result in increased cash payment requirements to counterparties or a loss of value to a Fund. The following provides more information on specific types of derivatives and activity in the Funds. The use of derivative instruments by certain of the Funds for the period ended June 30, 2017 was related to the use of written options, as discussed further below. Options Contracts —Some of the Funds may write covered call options on securities, derivative instruments, or currencies the Fund owns or in which it may invest. Writing call options tends to decrease a Fund’s exposure to the underlying instrument. When a Fund writes a call, an amount equal to the premium received is recorded as a liability and subsequently marked to market to reflect the current value of the option written. These liabilities are reflected as written options outstanding in the Statement of Assets and Liabilities. Payments received or made, if any, from writing options with premiums to be determined on a future date are reflected as such on the Statement of Assets and Liabilities. Premiums received from writing options which expire are treated as realized gains. Premiums received from writing options which are exercised or closed are added to the proceeds or offset against amounts paid on the underlying future, swap, security or currency transaction to determine the realized gain or loss. A Fund, as a writer of an option, has no control over whether the underlying future, swap, security or currency may be sold (call) or purchased (put) and, as a result, bears the market risk of an unfavorable change in the price of the future, swap, security or currency underlying the written option. The risk exists that a Fund may not be able to enter into a closing transaction because of an illiquid market. A Fund pays a premium which is included in its Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying future, swap, security or currency transaction to determine the realized gain or loss. 146 The premium amount and the number of option contracts written by the Funds during the period ended June 30, 2017, were as follows: Covered Call Strategy Equity Income Call Options Call Options Number of Premium Number of Premium Contracts Amount Contracts Amount Options outstanding at beginning of period (1,399 ) $(209,302 ) — $ — Call options written (9,462 ) (1,014,122 ) (670 ) (53,613 ) Call options exercised 96 16,198 360 32,597 Call options purchased to cover 8,002 911,379 — — Call options expirations 1,563 138,993 310 21,016 Balance at June 30, 2017 (1,200 ) $(156,854 ) — $— Derivative Investment Holdings Categorized by Risk Exposure—The following table sets forth the fair value and the location in the Statement of Assets and Liabilities of the Funds’ derivative contracts by primary risk exposure as of June 30, 2017: Asset derivatives Liability derivatives Statement of Assets and Statement of Assets and Risk exposure category Liabilities location Value Liabilities location Value Equity Contracts: Covered Call Strategy N/A N/A Written options, at value $164,899 The following table sets forth the Funds’ realized gain (loss), as reflected in the Statement of Operations, by primary risk exposure and by type of derivative contract for the period ended June 30, 2017: Risk exposure category Written options Equity contracts: Covered Call Strategy $7,342 147 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 The following table sets forth the Funds’ change in unrealized appreciation/(depreciation) by primary risk exposure and by type of derivative contract for the period ended June 30, 2017: Risk exposure category Covered Call Strategy Option contracts $(35,050 ) Interest Rate Futures Contracts —The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for, among other purposes, the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, a Fund is required to deposit with its custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Fund’s obligation to or from 148 a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO, or a Fund’s subadviser, as applicable, to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s, or a Fund’s subadviser’s, if applicable, prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. Derivatives may be difficult to sell, unwind or value. The amount of realized gains and losses on interest rate futures contracts recognized by the Funds in the accompanying Statement of Operations for the period ended June 30, 2017 are summarized in the following table: Statement of Operations Location Realized Loss Interest Rate Futures Contracts Balanced Income $(18,965 ) The following table summarizes the value of the Funds’ interest rate futures contracts held as of June 30, 2017, and the related location in the accompanying Statement of Operations. Statement of Operations Location Unrealized depreciation Interest Rate Futures in value of investments Balanced Income $(4,573 ) 7. High Yield Credit Risk —The investments of Fund For Income and Investment Grade Fund in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of 149 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2017 loss due to default by the issuer may be significantly greater for the holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 8. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and administratively consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Company’s LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. The Blue Chip and Equity Income Funds have also been named in a similar suit filed on behalf of participants in Tribune defined-compensation plans (the “Retiree Plaintiffs”). As with the Bondholder Plaintiffs and the Committee, the Retiree Plaintiffs seek to recover payments of the proceeds of the LBO. (All of these suits have been removed to the United States District Court for the Southern District of New York and administratively consolidated with other substantially similar suits against other former Tribune shareholders (the “MDL Proceeding”)). On September 23, 2013, the Judge in the MDL Proceeding dismissed various state law constructive fraudulent transfer suits, resulting in the Funds being dismissed from the Bondholder and Retiree Plaintiffs’ actions. On March 24, 2016, the Second Circuit Court of Appeals affirmed the MDL Judge’s dismissal of the various state law constructive fraudulent transfer suits. In September 2016, the Bondholder and 150 Plaintiffs petitioned the U.S. Supreme Court to review the Second Circuit’s decision. The Supreme Court has not yet ruled on that request. On January 9, 2017, the Tribune MDL judge granted the defendants’ motion to dismiss the Committee lawsuit alleging a single claim for intentional fraudulent transfer. An appeal of that decision to the Second Circuit is expected, but has not yet been made. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $376,754 in connection with the LBO, representing .31% of its net assets as of June 30, 2017. The Blue Chip Fund received proceeds of $288,456 in connection with the LBO, representing .06% of the net assets of Growth & Income Fund as of June 30, 2017. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 9. Conversion of Cash Management Fund to Government Cash Management Fund —Effective October 3, 2016, the name of the First Investors Life Series Cash Management Fund changed to the First Investors Life Series Government Cash Management Fund and the Fund converted to a “government money market fund” as defined in Rule 2a-7 under the Investment Company Act of 1940. As a government money market fund, the Fund has a policy to invest at least 99.5% of its total assets in U.S. Government Securities, cash and/or repurchase agreements that are collateralized fully by cash and/or U.S. Government Securities. In addition, the Fund has a policy to invest, under normal circumstances, at least 80% of its net assets, including any borrowings for investment purposes, in U.S. Government Securities and repurchase agreements collateralized fully by cash or U.S. Government Securities. 10. Subsequent Events —Subsequent events occurring after June 30, 2017 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 151 Financial Highlights FIRST INVESTORS LIFE SERIES FUNDS The following table sets forth the per share operating performance data for a trust share outstanding, total return, ratios to average net assets and other supplemental data for each year ended December 31 except as otherwise indicated. P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gains Distributions of Period Return * (in millions) Credits *** Income (Loss) Expenses *** Income (Loss) Rate BALANCED INCOME FUND 2015(f) $10.00 $ — (a) $ (.17 ) $ (.17 ) $ — $ — $ — $ 9.83 (1.70 )%†† $ 5 3.10 %† (.70 )%† 3.25 %† (.85 )%† 26 %†† 2016 9.83 .13 (a) .53 .66 — — — 10.49 6.71 9 1.51 1.31 1.66 1.16 101 2017(m) 10.49 .11 (a) .28 .39 .12 .12 .24 10.64 3.72 †† 6 .98 † 2.05 † 1.13 † 1.90 † 51 †† COVERED CALL STRATEGY FUND 2016(d) $10.00 $ .07 (a) $.46 $.53 $ — — $ — $10.53 5.30 %†† $ 10 1.73 %† .97 %† N/A N/A 96 %†† 2017(m) 10.53 .07 (a) .36 .43 .04 — .04 10.92 4.11 †† 8 1.07 † 1.29 † N/A N/A 61 †† EQUITY INCOME FUND (l) 2012 $14.99 $ .38 $1.29 $1.67 $.30 $ — $ .30 $16.36 11.20 % $ 74 .87 % 2.37 % N/A N/A 39 % 2013 16.36 .36 4.55 4.91 .38 — .38 20.89 30.53 99 .82 1.97 N/A N/A 31 2014 20.89 .35 1.28 1.63 .36 .87 1.23 21.29 8.26 110 .81 1.76 N/A N/A 25 2015 21.29 .40 (a) (.58 ) (.18 ) .35 .75 1.10 20.01 (1.03 ) 107 .81 1.97 N/A N/A 24 2016 20.01 .42 (a) 2.03 2.45 .40 .70 1.10 21.36 13.28 117 .81 2.09 N/A N/A 20 2017(m) 21.36 .22 (a) .98 1.20 .42 .51 .93 21.63 5.70 †† 122 .80 † 2.08 † N/A N/A 8 †† FUND FOR INCOME (k) 2012 $ 6.42 $ .41 $.42 $ .83 $.44 — $.44 $ 6.81 13.51 % $ 84 .88 % 6.11 % N/A N/A 61 % 2013 6.81 .36 .09 .45 .42 — .42 6.84 6.88 95 .88 5.37 N/A N/A 56 2014 6.84 .34 (.28 ) .06 .37 — .37 6.53 .79 99 .85 4.88 N/A N/A 41 2015 6.53 .30 (a) (.40 ) (.10 ) .36 — .36 6.07 (1.85 ) 95 .86 4.86 N/A N/A 45 2016 6.07 .30 (a) .34 .64 .35 — .35 6.36 11.12 101 .89 4.85 N/A N/A 56 2017(m) 6.36 .14 (a) .11 .25 .33 — .33 6.28 4.01 †† 105 .88 † 4.65 † N/A N/A 32 †† GOVERNMENT FUND 2012 $10.53 $ .20 $— $ .20 $.31 — $.31 $10.42 1.95 % $ 32 .75 % 2.10 % .90 % 1.95 % 46 % 2013 10.42 .18 (.43 ) (.25 ) .27 — .27 9.90 (2.47 ) 30 .76 1.76 .91 1.61 118 2014 9.90 .18 .13 .31 .26 — .26 9.95 3.14 31 .74 1.82 .89 1.67 103 2015 9.95 .16 (a) (.15 ) .01 .23 — .23 9.73 .04 30 .75 1.62 .90 1.47 87 2016 9.73 .14 (a) (.09 ) .05 .21 — .21 9.57 .48 29 .75 1.38 .90 1.23 95 2017(m) 9.57 .07 (a) .03 .10 .18 — .18 9.49 1.11 †† 29 .75 † 1.58 † .90 † 1.43 † 19 †† 152 153 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Assets ** Waived or Assumed Net Asset Net Net Realized Net Asset Net Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Investment Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Income Turnover of Period (Loss) Investments Operations Income Gains Distributions of Period Return * (in millions) Credits *** Income (Loss) Expenses *** (Loss) Rate GOVERNMENT CASH MANAGEMENT FUND (e) 2012 $ 1.00 — — — $ — — $ — $ 1.00 .00 % $ 12 .12 %(b) .00 % .99 % (.87 )% N/A 2013 1.00 — 1.00 .00 11 .10 (b) .00 .99 (.89 ) N/A 2014 1.00 — 1.00 .00 10 .08 (b) .00 .99 (.91 ) N/A 2015 1.00 — (a) — 1.00 .00 14 .13 (b) .00 1.09 (.96 ) N/A 2016 1.00 — (a) — 1.00 .00 10 .38 (b) .00 1.15 (.78 ) N/A 2017(m) 1.00 — (a) — — .00 (c) — .00 1.00 .04 †† 10 .60 (b)
